Exhibit 10.1

Execution Copy August 28, 2006

LEASE

DATED AUGUST 28, 2006

BY AND BETWEEN

Transamerica Occidental Life Insurance Company, an Iowa corporation

as Landlord

and

Genesis Microchip, Inc., a Delaware corporation

as Tenant

AFFECTING PREMISES COMMONLY KNOWN AS

2525 Augustine Drive, Santa Clara, California

[NET LEASE]



--------------------------------------------------------------------------------

LEASE

 

TABLE OF CONTENTS

 

             PAGE: ARTICLE 1 - DEFINITIONS      1.1   General    1   1.2  
Additional Rent    1   1.3   Address for Notices    1   1.4   Agents    1   1.5
  Agreed Interest Rate    1   1.6   Base Monthly Rate    1   1.7   Building    1
  1.8   Commencement Date    1   1.9   Common Area    1   1.10   Common
Operating Expense    1   1.11   Consumer Price Index    1   1.12   Effective
Date    1   1.13   Event of Tenant’s Default    1   1.14   Hazardous Materials
   1   1.15   Insured and Uninsured Peril    1   1.16   Law    1   1.17   Lease
   1   1.18   Lease Term    1   1.19   Lender    1   1.20   Permitted Use    1  
1.21   Premises    1   1.22   Project    2   1.23   Private Restrictions    2  
1.24   Real Property Taxes    2   1.25   Scheduled Commencement Date    2   1.26
  Security Instrument    2   1.27   Summary    2   1.28   Tenant’s Alterations
   2   1.29   Tenant’s Share    2   1.30   Trade Fixtures    2 ARTICLE 2 -
DEMISE, CONSTRUCTION, AND ACCEPTANCE    2   2.1   Demise of Premises    2   2.2
  Commencement Date    2   2.3   Construction of Improvements    2   2.4  
Delivery and Acceptance of Possession    2   2.5   Early Occupancy    2 ARTICLE
3 - RENT    2   3.1   Base Monthly Rent    2   3.2   Additional Rent    3   3.3
  Payment of Rent    3   3.4   Late Charge and Interest on Rent in Default    3
  3.5   Security Deposit    3 ARTICLE 4 - USE OF PREMISES    4   4.1  
Limitation on Use    4   4.2   Compliance with Regulations    4   4.3   Outside
Areas    4   4.4   Signs    4   4.5   Parking    4   4.6   Rules and Regulations
   5

 

i



--------------------------------------------------------------------------------

LEASE

 

TABLE OF CONTENTS

(continued)

 

             PAGE: ARTICLE 5 - TRADE FIXTURES AND ALTERATIONS    5   5.1   Trade
Fixtures    5   5.2   Tenant’s Alterations    5   5.3   Alterations Required by
Law    6   5.4   Amortization of Certain Capital Improvements    6   5.5  
Mechanic’s Liens    6   5.6   Taxes on Tenant’s Property    6 ARTICLE 6 - REPAIR
AND MAINTENANCE    7   6.1   Tenant’s Obligation to Maintain    7   6.2  
Landlord’s Obligation to Maintain    7   6.3   Control of Common Area    7
ARTICLE 7 - WASTE DISPOSAL AND UTILITIES    8   7.1   Waste Disposal    8   7.2
  Hazardous Materials    8   7.3   Utilities    9   7.4   Compliance with
Governmental Regulations    9 ARTICLE 8 - COMMON OPERATING EXPENSES    9   8.1  
Tenant’s Obligation to Reimburse    9   8.2   Common Operating Expenses Defined
   10   8.3   Real Property Taxes Defined    10   8.4   Audit Right    11
ARTICLE 9 - INSURANCE    11   9.1   Tenant’s Insurance    11   9.2   Landlord’s
Insurance    12   9.3   Tenant’s Obligation to Reimburse    12   9.4   Release
and Waiver of Subrogation    12 ARTICLE 10 - LIMITATION ON LANDLORD’S LIABILITY
AND INDEMNITY    12   10.1   Limitation on Landlord’s Liability    12   10.2  
Limitation on Tenant’s Recourse    13   10.3   Indemnification of Landlord    13
ARTICLE 11 - DAMAGE TO PREMISES    13   11.1   Landlord’s Duty to Restore    13
  11.2   Landlord’s Right to Terminate    13   11.3   Tenant’s Right to
Terminate    14   11.4   Abatement of Rent    14 ARTICLE 12 - CONDEMNATION    14
  12.1   Landlord’s Termination Right    14   12.2   Tenant’s Termination Right
   14   12.3   Restoration and Abatement of Rent    14   12.4   Temporary Taking
   14   12.5   Division of Condemnation Award    14

 

ii



--------------------------------------------------------------------------------

LEASE

 

TABLE OF CONTENTS

(continued)

 

             Page: ARTICLE 13 - DEFAULT AND REMEDIES    15   13.1   Events of
Tenant’s Default    15   13.2   Landlord’s Remedies    15   13.3   Waiver    16
  13.4   Limitation on Exercise of Rights    16   13.5   Waiver by Tenant of
Certain Remedies    16 ARTICLE 14 - ASSIGNMENT AND SUBLETTING    17   14.1  
Transfer by Tenant    17   14.2   Transfer by Landlord    18 ARTICLE 15 -
GENERAL PROVISIONS    18   15.1   Landlord’s Right to Enter    18   15.2  
Surrender of the Premises    19   15.3   Holding Over    19   15.4  
Subordination    19   15.5   Mortgagee Protection and Attornment    19   15.6  
Estoppel Certificates and Financial Statements    19   15.7   Reasonable Consent
   20   15.8   Notices    20   15.9   Attorney’s Fees    20   15.10   Corporate
Authority    20   15.11   Miscellaneous    20   15.12   Termination by Exercise
of Right    20   15.13   Brokerage Commissions    21   15.14   Force Majeure   
21   15.15   Entire Agreement    21   15.16   Landlord’s Agent    21 EXHIBITS   
  Exhibit A - Site Plan of the Project      Exhibit B - Acceptance Agreement   
  Exhibit C - Sign Criteria      Exhibit D - Hazardous Materials Acknowledgement
and Questionnaire   

 

iii



--------------------------------------------------------------------------------

SUMMARY OF BASIC LEASE TERMS

 

SECTION (LEASE REFERENCE)    TERMS A. (Introduction)    Lease Reference Date:   
August 28, 2006 B. (Introduction)    Landlord:    Transamerica Occidental Life
Insurance Company, an Iowa corporation C. (Introduction)    Tenant:    Genesis
Microchip Inc., a Delaware corporation, also known in California as Genesis
Microchip (Delaware), Inc.

D.

(§1.21)

   Premises:    That area consisting of 91,008 square feet of gross leasable
area, the address of which is 2525 Augustine Drive, Santa Clara, California. The
real property on which this Building is erected is referred to herein as the
“Building Property”.

E.

(§ 1.22)

   Project:    The land and improvements shown on Exhibit A consisting of three
buildings, the aggregate gross leasable area of which is 187,994 square feet.

F.

(§ 1.7)

   Building:    The building in which the Premises are located containing 91,008
square feet of gross leasable area. The Building Property shall mean the legal
parcel on which the Building is located. G.   

Tenant’s Share:

   Building:   

One Hundred Percent (100%)

(§ 1.29 & 8.1)       Project:   

Forty eight and 41/100’s Percent (48.41%)

H.

(§ 4.5)

  

Tenant’s Allocated Parking Stalls:

  

Three Hundred Eighteen (318) stalls.

I.

(§ 1.25)

  

Scheduled Commencement Date:

   January 1, 2007 (subject to early occupancy as set forth in the Rider and
subject to adjustment as otherwise provided in the Lease).

J.

(§ 1.18)

  

Lease Term:

   Sixty (60) calendar months (plus the partial month following the Commencement
Date if such date is not the first day of a month); see also Paragraph 1 of the
Rider attached hereto for an option to extend the Lease Term.

K.

(§1.6, 3.1, & 3.3)

  

Base Monthly Rent:

  

 

Period

  

Monthly

    

P.S.F.

1/1/07 - 12/31/07

   $    86,457.60      $  0.95

1/1/08 - 12/31/08

   $    91,008.00      $  1.00

1/1/09 - 12/31/09

   $    95,558.40      $  1.05

1/1/10 - 12/31/10

   $  100,108.80      $  1.10

1/1/11 - 12/31/11

   $  104,659.20      $  1.15

 

L.

(§ 3.3)

      Prepaid Rent:    Eighty Six Thousand Four Hundred Fifty Seven and 60/100’s
($86,457.60) payable upon execution of this Lease.  

M.

(§ 3.5)

      Security Deposit:    One Hundred Four Thousand Six Hundred Fifty Nine and
20/100’s Dollars ($104,659.20) to be deposited with Landlord on execution of
this Lease  

N.

(§ 1.20, & 4.1)

      Permitted Use:    General office, research and development, sales and
operations, (§ and other related and legal uses.  

O.

(§ 5.2)

      Permitted Tenant’s Alterations Limit:    $50,000.00



--------------------------------------------------------------------------------

LEASE

 

P.

(§ 9.1)

   Tenant’s Liability Insurance Minimum:       [$5,000,000.00

Q.

(§ 1.3, 3.3, & 15.8)

   Landlord’s Address:      

AEGON USA Realty Advisors, Inc.

Attn: General Counsel

4333 Edgewood Road NE

Cedar Rapids, IA 52499

 

With a Copy to:

 

Orchard Commercial, Inc.

Attn: Katy Jessup

2262 North First Street

San Jose, CA 95131

R.

(§ 1.3 & 15.8)

   Tenant’s Address:      

Genesis Microchip Inc.

 

Prior to Lease Commencement:

 

2150 Gold Street

Alviso, CA 95002

 

After Lease Commencement:

 

2525 Augustine Drive

Santa Clara, CA 95054-3003

S.

(§ 15.13)

   Retained Real Estate Brokers:      

CPS Corfac International

475 El Camino Real, Suite 100

Santa Clara, CA 95050

T.

(§ 1.17)

   Lease:       This Lease includes the summary of the Basic Lease Terms, the
Lease, the Rider, and the following exhibits: Exhibit A (Site Plan of the
Project, Exhibit B (Acceptance Agreement), Exhibit C (Sign Criteria), Exhibit D
(Hazardous Materials Acknowledgement and Questionnaire).

The foregoing Summary is hereby incorporated into and made part of this Lease.
Each reference in this Lease to any term defined in the Summary shall mean the
respective information set forth above shall be deemed incorporated by that
reference. In the event of any conflict between the Summary and the Lease, the
Summary shall control.

 

LANDLORD:

 

Transamerica Occidental Life Insurance Company,

an Iowa corporation

   

TENANT:

 

Genesis Microchip, Inc.,

a Delaware corporation

By:  

/s/ Thomas J. Schefter

    By:  

/s/ Elias Antoun

 

Thomas J. Schefter, Vice President

     

Elias Antoun, President & CEO

  [Print Name and Title]       [Print Name and Title]       By:  

 

       

 

        [Print Name and Title] Dated:  

9/18/06

    Dated:  

9/12/06

 

2



--------------------------------------------------------------------------------

This Lease is dated as of the lease reference date specified in Section A of the
Summary and is made by and between the party identified as Landlord in Section B
of the Summary and the party identified as Tenant in Section C of the Summary.

ARTICLE 1

DEFINITIONS

1.1 General: Any initially capitalized term that is given a special meaning by
this Article 1, the Summary, or by any other provision of this Lease (including
the exhibits attached hereto) shall have such meaning when used in this Lease or
any addendum or amendment hereto unless otherwise clearly indicated by the
context.

1.2 Additional Rent: The term “Additional Rent” is defined in §3.2.

1.3 Address for Notices: The term “Address for Notices” shall mean the addresses
set forth in Sections Q and R of the Summary; provided, however, that after the
Commencement Date, Tenant’s Address for Notices shall be the address of the
Premises.

1.4 Agents: The term “Agents” shall mean the following: (i) with respect to
Landlord or Tenant, the agents, employees, contractors, and invitees of such
party; and (ii) in addition with respect to Tenant, Tenant’s subtenants and
their respective agents, employees, contractors, and invitees.

1.5 Agreed Interest Rate: The term “Agreed Interest Rate” shall mean that
interest rate determined as of the time it is to be applied that is equal to the
lesser of (i) 2% in excess of the discount rate established by the Federal
Reserve Bank of San Francisco as it may be adjusted from time to time, or
(ii) the maximum interest rate permitted by Law.

1.6 Base Monthly Rent: The term “Base Monthly Rent” shall mean the fixed monthly
rent payable by Tenant pursuant to §3.1 which is specified in Section K of the
Summary.

1.7 Building: The term “Building” shall mean the building in which the Premises
are located which Building is identified in Section F of the Summary, the gross
leasable area of which is referred to herein as the “Building Gross Leasable
Area.”

1.8 Commencement Date: The term “Commencement Date” is the date the Lease Term
commences, which term is defined in §2.2.

1.9 Common Area: The term “Common Area” shall mean all areas and facilities
within the Project that are not designated by Landlord for the exclusive use of
Tenant or any other lessee or other occupant of the Project, including the
parking areas, access and perimeter roads, pedestrian sidewalks, landscaped
areas, trash enclosures, recreation areas and the like.

1.10 Common Operating Expenses: The term “Common Operating Expenses” is defined
in §8.2.

1.11 Consumer Price Index: The term “Consumer Price Index” shall refer to the
Consumer Price Index, All Urban Consumers, subgroup “All Items”, for the San
Francisco-Oakland-San Jose metropolitan area (base year 1982-84 equals 100),
which is presently being published monthly by the United States Department of
Labor, Bureau of Labor Statistics. However, if this Consumer Price Index is
changed so that the base year is altered from that used as of the commencement
of the initial term of this Lease, the Consumer Price Index shall be converted
in accordance with the conversion factor published by the United States
Department of Labor, Bureau of Labor Statistics to obtain the same results that
would have been obtained had the base year not been changed. If no conversion
factor is available, or if the Consumer Price Index is otherwise changed,
revised or discontinued for any reason, there shall be substituted in lieu
thereof and the term “Consumer Price Index” shall thereafter refer to the most
nearly comparable official price index of the United States government in order
to obtain substantially the same result as would have been obtained had the
original Consumer Price Index not been discontinued, revised or changed, which
alternative index shall be selected by Landlord and shall be subject to Tenant’s
written approval.

1.12 Effective Date: The term “Effective Date” shall mean the date the last
signatory to this Lease whose execution is required to make it binding on the
parties hereto shall have executed this Lease.

1.13 Event of Tenant’s Default: The term “Event of Tenant’s Default” is defined
in §13.1.

1.14 Hazardous Materials: The terms “Hazardous Materials” and “Hazardous
Materials Laws” are defined in §7.2E.

1.15 Insured and Uninsured Peril: The terms “Insured Peril” and “Uninsured
Peril” are defined in §11.2E.

1.16 Law: The term “Law” shall mean any judicial decision, statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirement of any municipal, county, state, federal or other government
agency or authority having jurisdiction over the parties to this Lease or the
Premises, or both, in effect either at the Effective Date or any time during the
Lease Term.

1.17 Lease: The term “Lease” shall mean the Summary and all elements of this
Lease identified in Section T of the Summary, all of which are attached hereto
and incorporated herein by this reference.

1.18 Lease Term: The term “Lease Term” shall mean the term of this Lease which
shall commence on the Commencement Date and continue for the period specified in
Section J of the Summary.

1.19 Lender: The term “Lender” shall mean any beneficiary, mortgagee, secured
party, lessor, or other holder of any Security Instrument.

1.20 Permitted Use: The term “Permitted Use” shall mean the use specified in
Section N of the Summary.

1.21 Premises: The term “Premises” shall mean that building area described in
Section D of the Summary that is within the Building.



--------------------------------------------------------------------------------

LEASE

 

1.22 Project: The term “Project” shall mean that real property and the
improvements thereon which are so indicated on Exhibit A hereto, the aggregate
gross leasable area of which is referred to herein as the “Project Gross
Leasable Area.”

1.23 Private Restrictions: The term “Private Restrictions” shall mean all
recorded covenants, conditions and restrictions, private agreements, reciprocal
easement agreements, and any other recorded instruments affecting the use of the
Premises which (i) exist as of the Effective Date, or (ii) are recorded after
the Effective Date and are approved by Tenant.

1.24 Real Property Taxes: The term “Real Property Taxes” is defined in §8.3.

1.25 Scheduled Commencement Date: The term “Scheduled Commencement Date” shall
mean the date specified in Section I of the Summary.

1.26 Security Instrument: The term “Security Instrument” shall mean any
underlying lease, mortgage or deed of trust which now or hereafter affects the
Project, and any renewal, modification, consolidation, replacement or extension
thereof.

1.27 Summary: The term “Summary” shall mean the Summary of Basic Lease Terms
executed by Landlord and Tenant that is part of this Lease.

1.28 Tenant’s Alterations: The term “Tenant’s Alterations” shall mean all
improvements, additions, alterations, and fixtures installed in the Premises by
Tenant at its expense which are not Trade Fixtures and which are not installed
as part of the initial Tenant Improvements.

1.29 Tenant’s Share: The term “Tenant’s Share” shall mean the percentage
obtained by dividing Tenant’s Gross Leasable Area by the Building Gross Leasable
Area, which as of the Effective Date is the percentage identified in Section G
of the Summary.

1.30 Trade Fixtures: The term “Trade Fixtures” shall mean (i) Tenant’s
inventory, furniture, signs, and business equipment, and (ii) anything affixed
to the Premises by Tenant at its expense for purposes of trade, manufacture,
ornament or domestic use (except replacement of similar work or material
originally installed by Landlord) which can be removed without material injury
to the Premises unless such thing has, by the manner in which it is affixed,
become an integral part of the Premises.

ARTICLE 2

DEMISE, CONSTRUCTION, AND ACCEPTANCE

2.1 Demise of Premises: Landlord hereby leases to Tenant, and Tenant leases from
Landlord, for the Lease Term, upon the terms and conditions of this Lease, the
Premises for Tenant’s own use in the conduct of Tenant’s business together with
(i) the non-exclusive right to use the number of Tenant’s Allocated Parking
Stalls within the Common Area (subject to the provisions set forth in §4.5), and
(ii) the non-exclusive right to use the Common Area for ingress to and egress
from the Premises. Landlord reserves the use of the exterior walls, the roof and
the area beneath and above the Premises, together with the right to install,
maintain, use, and replace ducts, wires, conduits and pipes leading through the
Premises in locations which will not materially interfere with Tenant’s use of
the Premises. Tenant shall have access to the Premises twenty four (24) hours
per day, seven (7) days per week.

2.2 Commencement Date: The Commencement Date shall be determined per the terms
and provisions of the Rider and Section 2.3 below.

2.3 Construction of Improvements: Prior to the Commencement Date, Tenant shall
be allowed early occupancy pursuant to Paragraph 4 of the Rider to install
Tenant Improvements under the terms and conditions specified in the Rider.

2.4 Delivery and Acceptance of Possession: If Landlord is unable to deliver
possession of the Premises to Tenant on or before the Scheduled Commencement
Date for any reason whatsoever, this Lease shall not be void or voidable for a
period of 90 days thereafter, and Landlord shall not be liable to Tenant for any
loss or damage resulting therefrom; however, if possession is not delivered
within such 90 day period, Tenant as its sole remedy may cancel this Lease and
receive a refund of any funds paid to Landlord hereunder. As used above, the
delivery of possession means simply the turnover of the physical possseion of
and access to the Premises to Tenant for its Early Occupancy Period, as defined
in the Rider, and does not mean or imply that the Premises will be in any
particular condition nor that any improvements or repairs will have been
completed as of the beginning of such Early Occupancy Period. Tenant shall
accept possession and enter into good faith occupancy of the entire Premises and
commence the operation of its business therein within 30 days after the
Commencement Date. Tenant acknowledges that it has had an opportunity to
conduct, and has conducted, such inspections of the Premises as it deems
necessary to evaluate its condition. Except as otherwise specifically provided
in this Lease, Tenant agrees to accept possession of the Premises in its then
existing condition, “as-is”, including all patent and latent defects. On the
Commencement Date, Landlord and Tenant shall together execute an acceptance
agreement in the form attached as Exhibit B, appropriately completed. Landlord
shall have no obligation to deliver possession, nor shall Tenant be entitled to
take occupancy, of the Premises until such acceptance agreement has been
executed, and Tenant’s obligation to pay Base Monthly Rent and Additional Rent
shall not be excused or delayed because of Tenant’s failure to execute such
acceptance agreement. Tenant shall not be obligated to sign an acceptance
agreement that contains information which is not true.

2.5 Early Occupancy: Tenant’s early occupancy of the Premises as set forth in
the Rider shall be upon all of the terms of this Lease (including its
obligations regarding indemnity and insurance) except as set forth in the Rider.

ARTICLE 3

RENT

3.1 Base Monthly Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord the Base Monthly Rent
set forth in Section K of the Summary.

 

2



--------------------------------------------------------------------------------

LEASE

 

3.2 Additional Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay the following as additional rent
(the “Additional Rent”): (i) any late charges or interest due Landlord pursuant
to §3.4; (ii) Tenant’s Share of Common Operating Expenses as provided in §8.1;
(iii) Landlord’s share of any Subrent received by Tenant upon certain
assignments and sublettings as required by §14.1; (iv) any legal fees and costs
due Landlord pursuant to §15.9; and (v) any other charges due Landlord pursuant
to this Lease.

3.3 Payment of Rent: Concurrently with the execution of this Lease by both
parties, Tenant shall pay to Landlord the amount set forth in Section L of the
Summary as prepayment of rent for credit against the first installment(s) of
Base Monthly Rent. All rent required to be paid in monthly installments shall be
paid in advance on the first day of each calendar month during the Lease Term.
If Section K of the Summary provides that the Base Monthly Rent is to be
increased during the Lease Term and if the date of such increase does not fall
on the first day of a calendar month, such increase shall become effective on
the first day of the next calendar month. All rent shall be paid in lawful money
of the United States, without any abatement, deduction or offset whatsoever
(except as specifically provided in §11.4, §12.3 and elsewhere in the Lease),
and without any prior demand therefor. Rent shall be paid to Landlord at its
address set forth in Section Q of the Summary, or at such other place as
Landlord may designate from time to time. Tenant’s obligation to pay Base
Monthly Rent and Tenant’s Share of Common Operating Expenses shall be prorated
at the commencement and expiration of the Lease Term.

Landlord has designated Bank One as Landlord’s third party “Lock Box Provider”.
Tenant agrees that all payments made under or in connection with this Lease,
other than any initial payments such as the first month’s rental and security
deposits which are to accompany this Lease, are to be sent to the following
designated location, or “Lock Box”, where the Lock Box Provider will collect and
deposit payments made pursuant to the Lease as a service to Landlord:

AEGON USA Realty Advisors, Inc.

P. O. Box 905128

Charlotte, NC 28290-5128

All such payments sent to the Lock Box are to be made payable to: AEGON USA
Realty Advisors, Inc. Tenant acknowledges that the Lock Box Provider is
Landlord’s representative for the sole purpose of administratively processing
and accounting for payments made pursuant to the Lease, and is not authorized to
modify or waive any of the provisions of the Lease or of these provisions.
Landlord reserves the right to change Lock Box Providers, use more than one Lock
Box, or cease the use of a Lock Box at any time.

The demand or receipt by Landlord or the Lock Box Provider of any amount to be
paid under this Lease, whether characterized as Base Monthly Rent, or otherwise,
with knowledge or notice of the breach by Tenant of any other covenant,
agreement, term, rule, regulation or condition of this Lease, shall not be
deemed a waiver of such breach. Tenant agrees that payment by Tenant of, or
Landlord or Lock Box Provider’s receipt of, a lesser amount than the amount
required to be paid under this Lease, shall not be deemed to be anything other
than a payment on account, which payment Landlord may apply as it sees fit,
regardless of any request or designation by Tenant as to the items against which
the payments are to be applied.

Tenant shall not place any restrictive endorsements or other statements on any
check or other payment, or deliver any writing to Landlord or Lock Box Provider
in conjunction with a payment that conditions the payment of any amounts owed by
Tenant under the Lease. Tenant agrees that any such endorsement, statement or
writing is void, does not constitute an accord and satisfaction, and waives any
rights, defenses or remedies granted by law in connection with making such an
endorsement, statement or writing. Tenant further agrees that Landlord or Lock
Box Provider may accept any such check or other payment as if such endorsement,
statement or writing was not present, without prejudicing Landlord’s right to
recover the balance of such amount owed or to pursue any other remedy permitted
by this Lease.

Tenant also agrees that Landlord’s or Lock Box Provider’s receipt of, or
acceptance and deposit of, any amounts owed by Tenant under the Lease following:
(i) the giving of any notice of default to Tenant; (ii) the commencement of suit
against Tenant; (iii) the termination of this Lease or final judgment for
possession of the Premises; or (iv) the exercise of any other remedy by
Landlord, shall not affect Landlord’s right to exercise any remedy, including
any right to recover possession of the Premises. Notwithstanding the above,
nothing contained herein shall limit the rights of the Tenant under the Lease to
cure any default.

3.4 Late Charge and Interest on Rent in Default: If any Base Monthly Rent or
Additional Rent is not received by Landlord from Tenant within ten (10) calendar
days after Landlord has notified Tenant in writing that payment of such rent has
not been received by Landlord, then Tenant shall immediately pay to Landlord a
late charge equal to 5% of such delinquent rent as liquidated damages for
Tenant’s failure to make timely payment. In no event shall this provision for a
late charge be deemed to grant to Tenant a grace period or extension of time
within which to pay any rent or prevent Landlord from exercising any right or
remedy available to Landlord upon Tenant’s failure to pay any rent due under
this Lease in a timely fashion, including any right to terminate this Lease
pursuant to §13.2C. If any rent remains delinquent for a period in excess of 30
days then, in addition to such late charge, Tenant shall pay to Landlord
interest on any rent that is not paid when due at the Agreed Interest Rate
following the date such amount became due until paid. Landlord agrees that the
above late charge shall not be charged on the first such failure in any lease
year.

3.5 Security Deposit: Concurrently upon Tenant’s execution of the lease Tenant
shall deposit with Landlord the amount set forth in Section M of the Summary as
security for the performance by Tenant of its obligations under this Lease, and
not as prepayment of rent (the “Security Deposit”). Landlord may from time to
time apply such portion of the Security Deposit as is reasonably necessary for
the following purposes: (i) to remedy any default by Tenant in the payment of
rent; (ii) to repair damage to the Premises caused by Tenant; (iii) to clean the
Premises upon termination of the Lease; and (iv) to remedy any other default of

 

3



--------------------------------------------------------------------------------

LEASE

 

Tenant to the extent permitted by Law and, in this regard, Tenant hereby waives
any restriction on the uses to which the Security Deposit may be put contained
in California Civil Code Section 1950.7. In the event the Security Deposit or
any portion thereof is so used, Tenant agrees to pay to Landlord promptly upon
demand an amount in cash sufficient to restore the Security Deposit to the full
original amount. Landlord shall not be deemed a trustee of the Security Deposit,
may use the Security Deposit in business, and shall not be required to segregate
it from its general accounts. Tenant shall not be entitled to any interest on
the Security Deposit. If Landlord transfers the Premises during the Lease Term,
Landlord may pay the Security Deposit to any transferee of Landlord’s interest
in conformity with the provisions of California Civil Code Section 1950.7 and/or
any successor statute, in which event the transferring Landlord will be released
from all liability for the return of the Security Deposit. Landlord agrees that
the Security Deposit, minus such amounts as Landlord is permitted to withhold
pursuant to this Section 3.5, shall be returned to Tenant no later than sixty
(60)days following expiration or earlier termination of this Lease.

ARTICLE 4

USE OF PREMISES

4.1 Limitation on Use: Tenant shall use the Premises solely for the Permitted
Use specified in Section N of the Summary. Tenant shall not do anything in or
about the Premises which will (i) cause structural injury to the Building, or
(ii) cause damage to any part of the Building except to the extent reasonably
necessary for the installation of Tenant’s Trade Fixtures and Tenant’s
Alterations, and then only in a manner which has been first approved by Landlord
in writing where such approval is required under the terms of this Lease. Tenant
shall not operate any equipment within the Premises which will (i) materially
damage the Building or the Common Area, (ii) overload existing electrical
systems or other mechanical equipment servicing the Building, (iii) impair the
efficient operation of the sprinkler system or the heating, ventilating or air
conditioning (“HVAC”) equipment within or servicing the Building, or
(iv) damage, overload or corrode the sanitary sewer system. Tenant shall not
attach, hang or suspend anything from the ceiling, roof, walls or columns of the
Building or set any load on the floor in excess of the load limits for which
such items are designed nor operate hard wheel forklifts within the Premises,
provided that Tenant shall be permitted to install up to two (2) small “Direct
TV” type satellite dishes on the roof (“TV Dishes”), subject to Landlord’s
Rooftop Installation Terms and Conditions attached hereto as Exhibit E. If
Tenant installs satellite dishes on the roof of the Building, it agrees to be
bound by Exhibit E.. Any dust, fumes, or waste products generated by Tenant’s
use of the Premises shall be contained and disposed so that they do not
(i) create an unreasonable fire or health hazard, (ii) damage the Premises, or
(iii) result in the violation of any Law. Except as approved by Landlord, Tenant
shall not change the exterior of the Building or install any equipment or
antennas (other than the TV Dishes) on or make any penetrations of the exterior
or roof of the Building. Tenant shall not commit any waste in or about the
Premises, and Tenant shall keep the Premises in an neat, clean, attractive and
orderly condition, free of any nuisances. If Landlord designates a standard
window covering for use throughout the Building, Tenant shall use this standard
window covering to cover all windows in the Premises. Tenant shall not conduct
on any portion of the Premises or the Project any fire sale,
going-out-of-business sale, distress sale or other liquidation sale, or any
public or private auction.

4.2 Compliance with Regulations: Tenant shall not use the Premises in any manner
which violates any Laws or Private Restrictions which affect the Premises.
Tenant shall abide by and promptly observe and comply with all Laws and Private
Restrictions with respect to its use of the Premises and as otherwise
specifically provided in Section 5.3 of the Lease. Tenant shall not use the
Premises in any manner which will cause a cancellation of any insurance policy
covering Tenant’s Alternations or any improvements installed by Landlord at its
expense or which poses an unreasonable risk of damage or injury to the Premises.
Tenant shall not sell, or permit to be kept, used, or sold in or about the
Premises any article which may be prohibited by the standard form of fire
insurance policy. Tenant shall comply with all reasonable requirements of any
insurance company, insurance underwriter, or Board of Fire Underwriters which
are necessary to maintain the insurance coverage carried by either Landlord or
Tenant pursuant to this Lease.

4.3 Outside Areas: No materials, supplies, tanks or containers, equipment,
finished products or semi-finished products, raw materials, inoperable vehicles
or articles of any nature shall be stored upon or permitted to remain outside of
the Premises except in fully fenced and screened areas outside the Building
which have been designed for such purpose and have been approved in writing by
Landlord for such use by Tenant.

4.4 Signs: Tenant shall not place on any portion of the Premises any sign,
placard, lettering in or on windows, banner, displays or other advertising or
communicative material which is visible from the exterior of the Building
without the prior written approval of Landlord. All such approved signs shall
strictly conform to all Laws, Private Restrictions, and Landlord’s sign criteria
attached as Exhibit E, and shall be installed at the expense of Tenant. Tenant
shall maintain such signs in good condition and repair. Notwithstanding anything
to the contrary contained herein, Landlord agrees that Tenant shall be permitted
to have signage as large as that of other tenants in the Project, and of the
same type and quality (including both monument signage and building facade
signage), subject to the rules and regulations of the City of Santa Clara.

4.5 Parking: Tenant is allocated and shall have the non-exclusive right to use
not more than the number of Tenant’s Allocated Parking Stalls located on the
Building Property for its use and the use of Tenant’s Agents, the location of
which may be designated from time to time by Landlord (but only so long as such
designation provides Tenant spaces most proximate to the Premises).
Notwithstanding the foregoing, Tenant shall be permitted to designate up to nine
(9) visitor/customer spaces at the front of the Building and three (3) at the
side for Tenant’s sole and exclusive use (with signage and/or striping and all
other expenses related thereto at Tenant’s sole cost and expense) in an area
proximate to the entrance to the Premises. Landlord shall bear no responsibility
for enforcing the

 

4



--------------------------------------------------------------------------------

LEASE

 

exclusivity of such parking stalls. Tenant shall indemnify and hold harmless
Landlord from any claims, disputes, or losses arising from the enforcement of
such exclusivity or otherwise from the use of such stalls.. If Tenant elects to
paint the parking lot with markings relating to its exclusive spaces, or to
erect signs relating thereto, then on expiration or earlier termination of this
Lease, Tenant shall remove the signs and markings and restore the parking lot to
its condition prior to their placement, to Landlord’s satisfaction, and at
Tenant’s expense. Tenant shall not at any time use more parking spaces than the
number so allocated to Tenant or park its vehicles or the vehicles of others in
any portion of the Project not designated by Landlord as a non-exclusive parking
area. Tenant shall not have the exclusive right to use any specific parking
space, Landlord shall not grant to any other tenant the exclusive right to use
any specific parking spaces that would cause Tenant to have access to fewer than
the number of Allocated Parking Stalls. If Landlord grants to any other tenant
the exclusive right to use any particular parking space(s), Tenant shall not use
such spaces. Landlord reserves the right, after having given Tenant reasonable
notice, to have any vehicles owned by Tenant or Tenant’s Agents utilizing
parking spaces in excess of the parking spaces allowed for Tenant’s use to be
towed away at Tenant’s cost. All trucks and delivery vehicles shall be
(i) parked at the rear of the Building, (ii) loaded and unloaded in a manner
which does not interfere with the businesses of other occupants of the Project,
and (iii) permitted to remain on the Project only so long as is reasonably
necessary to complete loading and unloading. In the event Landlord elects or is
required by any Law to limit or control parking in the Project, whether by
validation of parking tickets or any other method of assessment, Tenant agrees
to participate in such validation or assessment program under such reasonable
rules and regulations as are from time to time established by Landlord.

4.6 Rules and Regulations: Landlord may from time to time promulgate reasonable
and nondiscriminatory rules and regulations applicable to all occupants of the
Project for the care and orderly management of the Project and the safety of its
tenants and invitees. Such rules and regulations shall be binding upon Tenant
upon delivery of a copy thereof to Tenant, and Tenant agrees to abide by such
rules and regulations. If there is a conflict between the rules and regulations
and any of the provisions of this Lease, the provisions of this Lease shall
prevail. Landlord shall not be responsible for the violation by any other tenant
of the Project of any such rules and regulations.

ARTICLE 5

TRADE FIXTURES AND ALTERATIONS

5.1 Trade Fixtures: Throughout the Lease Term, Tenant may provide and install,
and shall maintain in good condition, any Trade Fixtures required in the conduct
of its business in the Premises. All Trade Fixtures shall remain Tenant’s
property.

5.2 Tenant’s Alterations: Construction by Tenant of Tenant’s Alterations shall
be governed by the following:

A. Tenant shall not construct any Tenant’s Alterations or otherwise alter the
Premises without Landlord’s prior written approval which approval shall not be
unreasonably withheld conditioned or delayed. Tenant shall be entitled, without
Landlord’s prior approval, to make Tenant’s Alterations (i) which do not affect
the structural or exterior parts or water tight character of the Building, and
(ii) the reasonably estimated cost of which, plus the original cost of any part
of the Premises removed or materially altered in connection with such Tenant’s
Alterations, together do not exceed the Permitted Tenant Alterations Limit
specified in Section O of the Summary per work of improvement. In the event
Landlord’s approval for any Tenant’s Alterations is required, Tenant shall not
construct the Leasehold Improvement until Landlord has approved in writing the
plans and specifications therefore, and such Tenant’s Alterations shall be
constructed substantially in compliance with such approved plans and
specifications by a licensed contractor first approved by Landlord. All Tenant’s
Alterations constructed by Tenant shall be constructed by a licensed contractor
in accordance with all Laws using new materials of good quality.

B. Tenant shall not commence construction of any Tenant’s Alterations until
(i) all required governmental approvals and permits have been obtained, (ii) all
requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant has given Landlord at least five days’ prior written notice of its
intention to commence such construction, and (iv) if reasonably requested by
Landlord, Tenant has obtained contingent liability and broad form builders’ risk
insurance in an amount reasonably satisfactory to Landlord if there are any
perils relating to the proposed construction not covered by insurance carried
pursuant to Article 9.

C. All Tenant’s Alterations and all Tenant Improvements installed at Tenant’s
expense and not paid for by Landlord through the Tenant Improvement Allowance
shall remain the property of Tenant during the Lease Term and may be removed
from the Premises prior to the expiration or earlier termination of the Lease
Term by the Tenant if the Tenant paid the initial cost thereof and provided that
the Tenant fully restores the area of such Tenant’s Alterations to its
pre-installation condition immediately on removal. At the expiration or sooner
termination of the Lease Term, all Tenant’s Alterations and/or Tenant
Improvements which remain and have not been removed per the above provisions
shall be surrendered to Landlord as part of the realty and shall then become
Landlord’s property, and Landlord shall have no obligation to reimburse Tenant
for all or any portion of the value or cost thereof; provided, however, that
(i) notwithstanding anything to the contrary in this Lease, in no event shall
Tenant be required to remove the Tenant Improvements from the Premises, and
(ii) if Landlord requires Tenant to remove any other Tenant’s Alterations,
Tenant shall so remove such Tenant’s Alterations prior to the expiration or
sooner termination of the Lease Term. Notwithstanding the foregoing, Tenant
shall not be obligated to remove any Tenant’s Alterations with respect to which
the following is true: (i) Tenant was required, or elected, to obtain the
approval of Landlord to the installation of the Leasehold Improvement in
question; (ii) at the time Tenant requested Landlord’s approval, Tenant
requested of Landlord in writing that Landlord inform Tenant of whether or not
Landlord would require Tenant to remove such Leasehold Improvement at the
expiration of the Lease Term; and (iii) at the time Landlord granted its
approval, it did not inform Tenant that it would require Tenant to remove such
Leasehold Improvement at the expiration of the Lease Term.

 

5



--------------------------------------------------------------------------------

LEASE

 

5.3 Alterations Required by Law: Tenant shall make any alteration, addition or
change of any sort to the Premises that is required by any Law because of
(i) Tenant’s use or change of use of the Premises; (ii) Tenant’s application for
any permit or governmental approval; or (iii) Tenant’s construction or
installation of any Tenant’s Alterations or Trade Fixtures; provided that Tenant
has conducted its own investigation, study, and review of the Building and the
Premises and accepts that any expenses related to compliance with all Laws
(including the ADA) and Private Restrictions including, without limitation,
payment for any such alterations, additions or changes to the Premises, the
Bulding, or the Project triggered by Tenant’s construction of the Tenant
Improvements shall be the sole responsibility of Tenant. Any other alteration,
addition, or change required by Law which is not the responsibility of Tenant
pursuant to the foregoing shall be made by Landlord (subject to Landlord’s right
to reimbursement from Tenant specified in §5.4 or as an Operating Expense item).

5.4 Amortization of Certain Capital Improvements: Tenant shall pay Additional
Rent in the event Landlord reasonably elects or is required to make any of the
following kinds of capital improvements to the Project and the cost thereof is
not reimbursable as a Common Operating Expense: (i) capital improvements
required to be constructed in order to comply with any Law (excluding any
Hazardous Materials Law) not in effect or applicable to the Project as of the
Effective Date; (ii) modification of existing or construction of additional
capital improvements or building service equipment for the purpose of reducing
the consumption of utility services or Common Operating Expenses of the Project;
(iii) replacement of capital improvements or building service equipment existing
as of the Effective Date when required because of normal wear and tear; and
(iv) restoration of any part of the Project that has been damaged by any peril
to the extent the cost thereof is not covered by insurance proceeds actually
recovered by Landlord up to a maximum amount per occurrence of 1% of the then
replacement cost of the Project. The amount of Additional Rent Tenant is to pay
with respect to each such capital improvement shall be determined as follows:

A. All costs paid by Landlord to construct such improvements (including
financing costs) shall be amortized over the useful life of such improvement (as
reasonably determined by Landlord in accordance with generally accepted
accounting principles) with interest on the unamortized balance at the then
prevailing market rate Landlord would pay if it borrowed funds to construct such
improvements from an institutional lender, and Landlord shall inform Tenant of
the monthly amortization payment required to so amortize such costs, and shall
also provide Tenant with the information upon which such determination is made.

B. As Additional Rent, Tenant shall pay at the same time the Base Monthly Rent
is due an amount equal to Tenant’s Share of that portion of such monthly
amortization payment fairly allocable to the Building (as reasonably determined
by Landlord) for each month after such improvements are completed until the
first to occur of (i) the expiration of the Lease Term (as it may be extended),
or (ii) the end of the term over which such costs were amortized.

C. Notwithstanding the foregoing or anything to the contrary in this Lease,
Landlord agrees that it will reimburse Tenantfor the first $100,000.00 which is
reasonably spent by Tenant on replacing any of the rooftop HVAC equipment or any
of the major components thereof and all further expenses of replacing any of the
rooftop HVAC equipment or any of the major components thereof will be paid for
directly by Landlord to the contractor and then amortized and paid by Tenant in
the manner and to the extent set forth above in this Paragraph, provided, that
in all cases Landlord must agree that such work is reasonably necessary or
Landlord is not required to contribute. Landlord’s agreement will not be
unreasonably delayed or withheld. The work shall be performed by a contractor
from a list of no less than three (3) HVAC contractors provided by Landlord to
Tenant pursuant to a scope of work approved by Landlord in writing, such
approval not to be unreasonably withheld and if not granted or denied within ten
(10) days of Landlord’s receipt of the scope of work, shall be deemed granted.
Tenant shall provide Landlord with a reasonably itemized invoice for such work
at the time of a request for reimbursement for the first $100,000 as set forth
above or any request for direct payment to the contractor for such work. .
Landlord’s contribution of $100,000 which is not charged back to Tenant on such
items is a one-time contribution; for purposes of example, if a first
replacement of such equipment is required that costs $75,000, Landlord will bear
the entire expense, and then if a second replacement is required that costs
$75,000, Landlord will bear the first $25,000 of this sum, and will amortize and
charge back under Paragraph 5.4 the remaining expenses, and then if a third
replacement of such equipment is required, Landlord will amortize and charge
back under Paragraph 5.4 all of the expense.

5.5 Mechanic’s Liens: Tenant shall keep the Project free from any liens and
shall pay when due all bills arising out of any work performed, materials
furnished, or obligations incurred by Tenant or Tenant’s Agents relating to the
Project. If any claim of lien is recorded (except those caused by Landlord or
Landlord’s Agents), Tenant shall bond against or discharge the same within 10
days after the same has been recorded against the Project. Should any lien be
filed against the Project or any action be commenced affecting title to the
Project, the party receiving notice of such lien or action shall immediately
give the other party written notice thereof.

5.6 Taxes on Tenant’s Property: Tenant shall pay before delinquency any and all
taxes, assessments, license fees and public charges levied, assessed or imposed
against Tenant or Tenant’s estate in this Lease or the property of Tenant
situated within the Premises which become due during the Lease Term. If any tax
or other charge is assessed by any governmental agency because of the execution
of this Lease, such tax shall be paid by Tenant. On demand by Landlord, Tenant
shall furnish Landlord with satisfactory evidence of these payments.

 

6



--------------------------------------------------------------------------------

LEASE

 

ARTICLE 6

REPAIR AND MAINTENANCE

6.1 Tenant’s Obligation to Maintain: Except as otherwise provided in §6.2,
§11.1, and §12.3, Tenant shall be responsible for the following during the Lease
Term:

A. Tenant shall clean and maintain in good order, condition, and repair and
replace when necessary the Premises and every part thereof, through regular
inspections and servicing, including, but not limited to: (i) all plumbing and
sewage facilities (including all sinks, toilets, faucets and drains), and all
ducts, pipes, vents or other parts of the HVAC or plumbing system; (ii) all
fixtures, interior walls, floors, carpets and ceilings; (iii) all windows,
doors, entrances, plate glass, showcases and skylights (including cleaning both
interior and exterior surfaces); (iv) all electrical facilities and all
equipment (including all lighting fixtures, lamps, bulbs, tubes, fans, vents,
exhaust equipment and systems); and (v) any automatic fire extinguisher
equipment in the Premises.

B. With respect to utility facilities serving the Premises (including electrical
wiring and conduits, gas lines, water pipes, and plumbing and sewage fixtures
and pipes), Tenant shall be responsible for the maintenance and repair of any
such facilities which serve only the Premises, including all such facilities
that are within the walls or floor, or on the roof of the Premises, and any part
of such facility that is not within the Premises, but only up to the point where
facilities join a main or other junction (e.g., sewer main or electrical
transformer) from which such utility services are distributed to other parts of
the Project as well as to the Premises. Tenant shall replace any damaged or
broken glass in the Premises (including all interior and exterior doors and
windows) with glass of the same kind, size and quality. Tenant shall repair any
damage to the Premises (including exterior doors and windows) caused by
vandalism or any unauthorized entry during the Lease Term or any period of Early
Occupancy, or any period past the Lease Term when Tenant continues to occupy or
possess the Premises.

C. Tenant shall (i) maintain, repair, and replace when necessary all HVAC
equipment which services only the Premises, and shall keep the same in good
condition through regular inspection and servicing, and (ii) maintain
continuously throughout the Lease Term a service contract for the maintenance of
all such HVAC equipment with a licensed HVAC repair and maintenance contractor
approved by Landlord such approval not to be unreasonably withheld, which
contract provides for the periodic inspection and servicing of the HVAC
equipment at least once every 60 days during the Lease Term. Notwithstanding the
foregoing, Landlord may elect at any time to assume responsibility for the
maintenance, repair and replacement of such HVAC equipment which serves only the
Premises, if Landlord shall reasonably determine that there is no HVAC
contractor under contract with Tenant, or that such contractor is not adequately
and competently maintaining and inspecting the HVAC system and equipment. Tenant
shall maintain continuously throughout the Lease Term a service contract for the
washing of all windows (both interior and exterior surfaces) in the Premises
with a contractor approved by Landlord which approval shall not be unreasonably
withheld, which contract provides for the periodic washing of all such windows
at least once every 60 days during the Lease Term. Tenant shall maintain
continuously throughout the Lease Term a service contract for the monitoring of
the fire alarm and the quarterly inspection of the fire sprinklers, and any
other inspection and/or maintenance of the fire and life safety systems as
required by law. Tenant shall maintain continuously throughout the Lease a
service contract for the inspection, monitoring, and repair of the elevator.
Tenant shall furnish Landlord with copies of all such service contracts, which
shall provide that they may not be cancelled or changed without at least 30
days’ prior written notice to Landlord.

D. All repairs and replacements required of Tenant shall be promptly made with
new materials of like kind and quality. If the work affects the structural parts
of the Building or if the estimated cost of any item of repair or replacement is
in excess of the Permitted Tenant’s Alterations Limit, then Tenant shall first
obtain Landlord’s written approval of the scope of the work, plans therefore,
materials to be used, and the contractor

6.2 Landlord’s Obligation to Maintain: Landlord shall repair, maintain and
operate the Common Area and repair and maintain the roof, foundation, exterior
and structural parts of the building(s) located on the Project as well as all
subsurface major utility conduits (such as sewer and water mains) up to the
point where they branch of and serve only the Premises, so that the same are
kept in good order and repair. If there is central HVAC or other building
service equipment and/or utility facilities serving portions of the Common Area
and/or both the Premises and other parts of the Building, Landlord shall
maintain and operate (and replace when necessary) such equipment. Landlord shall
not be responsible for repairs required by an accident, fire or other peril or
for damage caused to any part of the Project by any act or omission of Tenant or
Tenant’s Agents except as otherwise required by Article 11. Landlord may engage
contractors of its choice to perform the obligations required of it by this
Article, and the necessity of any expenditure to perform such obligations shall
be at the sole discretion of Landlord.

6.3 Control of Common Area: Landlord shall at all times have exclusive control
of the Common Area. Landlord shall have the right, without the same constituting
an actual or constructive eviction and without entitling Tenant to any abatement
of rent, while reasonably preserving Tenant’s enjoyment of the benefit of this
Lease and Tenant’s right to access to and from the Premises, to: (i) close any
part of the Common Area to whatever extent required in the opinion of Landlord’s
counsel to prevent a dedication thereof or the accrual of any prescriptive
rights therein; (ii) temporarily close the Common Area to perform maintenance or
for any other reason deemed sufficient by Landlord; (iii) change the shape,
size, location and extent of the Common Area; (iv) eliminate from or add to the
Project any land or improvement, including multi-deck parking structures;
(v) make changes to the Common Area including, without limitation, changes in
the location of driveways, entrances, passageways, doors and doorways,
elevators, stairs, restrooms, exits, parking spaces, parking areas, sidewalks or
the direction of the flow of traffic and the site of the Common Area;
(vi) remove unauthorized persons from the Project; and/or (vii) change the name
or address of the Building or Project. Tenant shall keep the Common Area clear
of all obstructions created or permitted by Tenant. If in the opinion of
Landlord unauthorized persons are using any of the Common Area by reason of the
presence of Tenant in the Building, Tenant, upon

 

7



--------------------------------------------------------------------------------

LEASE

 

demand of Landlord, shall restrain such unauthorized use by appropriate
proceedings. In exercising any such rights regarding the Common Area,
(i) Landlord shall make a reasonable effort to minimize any disruption to
Tenant’s business, and (ii) Landlord shall not exercise its rights to control
the Common Area in a manner that would materially interfere with Tenant’s use of
the Premises without first obtaining Tenant’s consent. Landlord shall have no
obligation to provide guard services or other security measures for the benefit
of the Project. Tenant assumes all responsibility for the protection of Tenant
and Tenant’s Agents from acts of third parties; provided, however, that nothing
contained herein shall prevent Landlord, at its sole option, from providing
security measures for the Project.

ARTICLE 7

WASTE DISPOSAL AND UTILITIES

7.1 Waste Disposal: Tenant shall store its waste either inside the Premises or
within outside trash enclosures that are fully fenced and screened in compliance
with all Private Restrictions, and designed for such purpose. All entrances to
such outside trash enclosures shall be kept closed, and waste shall be stored in
such manner as not to be visible from the exterior of such outside enclosures.
Tenant shall cause all of its waste to be regularly removed from the Premises at
Tenant’s sole cost. Tenant shall keep all fire corridors and mechanical
equipment rooms in the Premises free and clear of all obstructions at all times.

7.2 Hazardous Materials: Tenant shall complete the attached Exhibit D (Hazardous
Materials Acknowledgment and Questionnaire) and supply same to Landlord prior to
Landlord’s execution hereof. Landlord and Tenant agree as follows with respect
to the existence or use of Hazardous Materials on the Project:

A. Any handling, transportation, storage, treatment, disposal or use of
Hazardous Materials by Tenant and Tenant’s Agents after the Effective Date in or
about the Project shall strictly comply with all applicable Hazardous Materials
Laws. Tenant shall indemnify, defend upon demand with counsel reasonably
acceptable to Landlord, and hold harmless Landlord from and against any
liabilities, losses, claims, damages, lost profits, consequential damages,
interest, penalties, fines, monetary sanctions, attorneys’ fees, experts’ fees,
court costs, remediation costs, investigation costs, and other expenses which
result from or arise in any manner whatsoever out of the use, storage,
treatment, transportation, release, or disposal of Hazardous Materials on or
about the Project by Tenant or Tenant’s Agents after the Effective Date.

B. If the presence of Hazardous Materials on the Project caused or permitted by
Tenant or Tenant’s Agents after the Effective Date results in contamination or
deterioration of water or soil resulting in a level of contamination greater
than the levels established as acceptable by any governmental agency having
jurisdiction over such contamination, then Tenant shall promptly take any and
all action necessary to investigate and remediate such contamination if required
by Law or as a condition to the issuance or continuing effectiveness of any
governmental approval which relates to the use of the Project or any part
thereof. Tenant shall further be solely responsible for, and shall defend,
indemnify and hold Landlord and its agents harmless from and against, all
claims, costs and liabilities, including attorneys’ fees and costs, arising out
of or in connection with any investigation and remediation required hereunder to
return the Project to its condition existing prior to the appearance of such
Hazardous Materials.

C. Landlord and Tenant shall each give written notice to the other as soon as
reasonably practicable of (i) any communication received from any governmental
authority concerning Hazardous Materials which relates to the Project, and
(ii) any contamination of the Project by Hazardous Materials which constitutes a
violation of any Hazardous Materials Law. Tenant may use small quantities of
household chemicals such as adhesives, lubricants, and cleaning fluids in order
to conduct its business at the Premises and such other Hazardous Materials as
are necessary for the operation of Tenant’s business of which Landlord receives
notice prior to such Hazardous Materials being brought onto the Premises and
which Landlord consents in writing may be brought onto the Premises. At any time
during the Lease Term, Tenant shall, within five days after written request
therefor received from Landlord, disclose in writing all Hazardous Materials
that are being used by Tenant on the Project, the nature of such use, and the
manner of storage and disposal.

D Landlord may cause testing wells to be installed on the Project, and may cause
the ground water to be tested to detect the presence of Hazardous Material by
the use of such tests as are then customarily used for such purposes. If Tenant
so requests, Landlord shall supply Tenant with copies of such test results. The
cost of such tests and of the installation, maintenance, repair and replacement
of such wells shall be paid by Tenant if such tests disclose the existence of
facts which give rise to liability of Tenant pursuant to its indemnity given in
§7.2A and/or §7.2B.

E. As used herein, the term “Hazardous Material,” means any hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States Government.
The term “Hazardous Material,” includes, without limitation, petroleum products,
asbestos, PCB’s, and any material or substance which is (i) listed under Article
9 or defined as hazardous or extremely hazardous pursuant to Article 11 of Title
22 of the California Administrative Code, Division 4, Chapter 20, (ii) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903), or
(iii) defined as a “hazardous substance” pursuant to Section 101 of the
Comprehensive Environmental Response; Compensation and Liability Act, 42 U.S.C.
9601 et seq. (42 U.S.C. 9601). As used herein, the term “Hazardous Material Law”
shall mean any statute, law, ordinance, or regulation of any governmental body
or agency (including the U.S. Environmental Protection Agency, the California
Regional Water Quality Control Board, and the California Department of Health
Services) which regulates the use, storage, release or disposal of any Hazardous
Material.

F. The obligations of Landlord and Tenant under this §7.2 shall survive the
expiration or earlier termination of the Lease Term. The rights and

 

8



--------------------------------------------------------------------------------

LEASE

 

obligations of Landlord and Tenant with respect to issues relating to Hazardous
Materials are exclusively established by this §7.2. In the event of any
inconsistency between any other part of this Lease and this §7.2, the terms of
this §7.2 shall control.

G. Landlord’s Indemnity for Hazardous Materials: Notwithstanding anything to the
contrary in this Lease, Landlord will indemnify, defend upon demand with counsel
reasonably acceptable to Tenant, and hold harmless Tenant from and against any
first party or third party liabilities, losses, claims, damages, lost profits,
consequential damages, interest, penalties, fines, monetary sanctions,
attorneys’ fees, experts’ fees, court costs, remediation costs, investigation
costs, and other expenses which (i) result from or arise in any manner
whatsoever out of the presence of Hazardous Materials on or about the Project
prior to Tenant’s occupancy thereof or (ii) result from or arise out of the
presence of Hazardous Materials on or about the Project during the Term of this
Lease except to the extent that the presence of such Hazardous Materials was
caused or knowingly or negligently permitted by Tenant or Tenant’s Agents

7.3 Utilities: Tenant shall promptly pay, as the same become due, all charges
for water, gas, electricity, telephone, sewer service, waste pick-up and any
other utilities, materials or services furnished directly to or used by Tenant
on or about the Premises during the Lease Term, including, without limitation,
(i) meter, use and/or connection fees, hook-up fees, or standby fee (excluding
any connection fees or hook-up fees which relate to making the existing
electrical, gas, and water service available to the Premises as of the
Commencement Date), and (ii) penalties for discontinued or interrupted service.
If any utility service is not separately metered to the Premises, then Tenant
shall pay its pro rata share of the cost of such utility service with all others
served by the service not separately metered. However, if Landlord determines
that Tenant is using a disproportionate amount of any utility service not
separately metered, then Landlord at its election may (i) periodically charge
Tenant, as Additional Rent, a sum equal to Landlord’s reasonable estimate of the
cost of Tenant’s excess use of such utility service, or (ii) install a separate
meter (at Tenant’s expense) to measure the utility service supplied to the
Premises.

Tenant hereby grants Landlord the right to contract with the utility service
providers of Landlord’s choice for the Building, and further grants Landlord the
right at any time and from time to time to select, substitute and contract with
alternative utility service providers. Tenant shall cooperate with Landlord and
all utility service providers through allowing access to the Premises for the
purposes of installation, maintenance, repair and replacement of all utility
service systems, lines and equipment. Landlord shall, however, be responsible
for the restoration of the Premises to their condition prior to that access. In
the event of any change, failure, interference, disruption, or defect in the
supply or character of the utilities provided to the Premises, Tenant agrees to
look to the utility service providers and not to Landlord for any losses,
damages or expenses that Tenant may incur or sustain.

7.4 Compliance with Governmental Regulations: Landlord and Tenant shall comply
with all rules, regulations and requirements promulgated by national, state or
local governmental agencies or utility suppliers concerning the use of utility
services, including any rationing, limitation or other control. Tenant shall not
be entitled to terminate this Lease nor to any abatement in rent by reason of
such compliance.

Tenant shall promptly, at its sole expense, without any allowances,
contributions or credits from the Landlord, comply with all laws (including the
American’s with Disabilities Act of 1992), ordinances, regulations, codes,
rules, requirement and orders of all municipal, county, state, and federal
authorities, boards, commissions and other governmental agencies with respect to
its use of the Premises and as otherwise set forth in Section 5.3 hereof. Tenant
shall similarly comply with and immediately execute the rules, orders,
regulations and recommendations, whenever issued, of the Board of Fire
Underwriters or any other similar board or organization which may now or
hereafter exercise similar powers for the preventions of fires. In addition,
Tenant shall also comply with and immediately execute all reasonable orders and
recommendations, whenever made or given, of any insurance company which insures
or participates in insuring the Premises against loss by fire or other casualty.

ARTICLE 8

COMMON OPERATING EXPENSES

8.1 Tenant’s Obligation to Reimburse: As Additional Rent, Tenant shall pay
Tenant’s Share (specified in Section G of the Summary) of all Common Operating
Expenses of the Building and the Project, based on the percentages indicated in
Section G for each. Landlord shall reasonably determine which Common Operating
Expenses are fairly allocable to the Building and to the Project as a whole.
Common Operating Expenses which relate to the Project in general and are not
fairly allocable to any one building that is part of the Project shall be so
allocated. Tenant shall pay such share of the actual Common Operating Expenses
incurred or paid by Landlord but not theretofore billed to Tenant within 10 days
after receipt of a written bill therefor from Landlord, on such periodic basis
as Landlord shall designate, but in no event more frequently than once a month.
Alternatively, Landlord may from time to time require that Tenant pay Tenant’s
Share of Common Operating Expenses in advance in estimated monthly installments,
in accordance with the following: (i) Landlord shall deliver to Tenant
Landlord’s reasonable estimate of the Common Operating expenses it anticipates
will be paid or incurred for the Landlord’s fiscal year in question; (ii) during
such Landlord’s fiscal year Tenant shall pay such share of the estimated Common
Operating Expenses in advance in monthly installments as required by Landlord
due with the installments of Base Monthly Rent; and (iii) within 90 days after
the end of each Landlord’s fiscal year, Landlord shall furnish to Tenant a
statement in reasonable detail of the actual Common Operating Expenses paid or
incurred by Landlord during the just ended Landlord’s fiscal year and thereupon
there shall be an adjustment between Landlord and Tenant, with payment to
Landlord or credit by Landlord against the next installment of Base Monthly
Rent, as the case may require, within 10 days after delivery by Landlord to
Tenant of said statement, so that Landlord shall receive the entire amount of
Tenant’s Share of all Common Operating Expenses for

 

9



--------------------------------------------------------------------------------

LEASE

 

such Landlord’s fiscal year and no more. Tenant shall have the right at its
expense, exercisable upon reasonable prior written notice to Landlord, to
inspect at Landlord’s office during normal business hours Landlord’s books and
records as they relate to Common Operating Expenses. Such inspection must be
within 30 days of Tenant’s receipt of Landlord’s annual statement for the same,
and shall be limited to verification of the charges contained in such statement.
Tenant may not withhold payment of such bill pending completion of such
inspection.

8.2 Common Operating Expenses Defined: The term “Common Operating Expenses”
shall mean the following:

A. All costs and expenses paid or incurred by Landlord in doing the following
(including payments to independent contractors providing services related to the
performance of the following): (i) maintaining, cleaning, repairing and
resurfacing the roof (including repair of leaks) and the exterior surfaces
(including painting) of all buildings located on the Project; (ii) maintenance
of the liability, fire and property damage insurance covering the Project
carried by Landlord pursuant to Section 9.2 (including the prepayment of
premiums for coverage of up to one year); (iii) maintaining, repairing,
operating and replacing when necessary HVAC equipment, utility facilities and
other building service equipment; (iv) providing utilities to the Common Area
(including lighting, trash removal and water for landscaping irrigation);
(v) complying with all applicable Laws and Private Restrictions subject to
Section 5.3 hereof and the Rider attached hereto; (vi) operating, maintaining,
repairing, cleaning, painting, restriping and resurfacing the Common Area;
(vii) replacement or installation of lighting fixtures, directional or other
signs and signals, irrigation systems, trees, shrubs, ground cover and other
plant materials, and all landscaping in the Common Area; and (viii) providing
security;

B. The following costs: (i) Real Property Taxes as defined in §8.3; (ii) the
amount of any “deductible” paid by Landlord with respect to damage caused by any
Insured Peril; (iii) the cost to repair damage caused by an Uninsured Peril up
to a maximum amount in any 12 month period equal to $100,000.00; and (iv) that
portion of all compensation (including benefits and premiums for workers’
compensation and other insurance) paid to or on behalf of employees of Landlord
but only to the extent they are involved in the performance of the work
described by §8.2A that is fairly allocable to the Project;

C. Fees for management services rendered by either Landlord or a third party
manager engaged by Landlord (which may be a party affiliated with Landlord),
except that the total amount charged for management services and included in
Tenant’s Share of Common Operating Expenses shall not exceed the monthly rate of
Two Percent (2%) of the Base Monthly Rent.

D. All additional costs and expenses incurred by Landlord with respect to the
operation, protection, maintenance, repair and replacement of the Project which
would be considered a current expense (and not a capital expenditure) pursuant
to generally accepted accounting principles; provided, however, that Common
Operating Expenses shall not include any of the following: (i) payments on any
loans or ground leases affecting the Project; (ii) depreciation of any buildings
or any major systems of building service equipment within the Project;
(iii) leasing commissions; (iv) the cost of tenant improvements installed for
the exclusive use of other tenants of the Project; (v) any cost incurred in
connection with Hazardous Materials at the Project or compliance with Hazardous
Materials Laws, which subject is governed exclusively by §7.2; (vi) costs
occasioned by the act, omission or violation of Law by Landlord, any other
occupant of the Project, or their respective agents, employees or contractors;
(vii) costs occasioned by by the exercise of the power of eminent domain;
(viii) costs for which Landlord obtains reimbursement from others; (ix) the cost
of any renovation, development, improvement, painting or redecorating of any
portion of the Project not made available for Tenant’s use; (x) attorneys’ fees,
costs or other disbursements incurred in connection with negotiations or
disputes with any other occupant of the Project and costs arising from the
violation by Landlord or any occupant of the Project (other than Tenant) of the
terms and conditions of any lease or other agreement; (xi) advertising or
promotional costs; (xii) insurance costs for increases in insurance costs caused
by the activities of another occupant of the Project except as otherwise
specifically permitted in this Lease; (xiii) capital expenses subject to
.Paragraph 5.4 except on the amortized basis set forth therein; (xiv) expense
reserves; and (xv) costs particular to commercial concessions at the Project.

8.3 Real Property Taxes Defined: The term “Real Property Taxes” shall mean all
taxes, assessments, levies, and other charges of any kind or nature whatsoever,
general and special, foreseen and unforeseen (including all installments of
principal and interest required to pay any existing or future general or special
assessments for public improvements, services or benefits, and any increases
resulting from reassessments resulting from a change in ownership, new
construction, or any other cause, provided, that Landlord shall pay all such
matters on the longest term available basis, and Tenant shall not be required to
pay on such except on such basis), now or hereafter imposed by any governmental
or quasi-governmental authority or special district having the direct or
indirect power to tax or levy assessments, which are levied or assessed against,
or with respect to the value, occupancy or use of all or any portion of the
Project (as now constructed or as may at any time hereafter be constructed,
altered, or otherwise changed) or Landlord’s interest therein, the fixtures,
equipment and other property of Landlord, real or personal, that are an integral
part of and located on the Project, the gross receipts, income, or rentals from
the Project, or the use of parking areas, public utilities, or energy within the
Project, or Landlord’s business of leasing the Project. If at any time during
the Lease Term the method of taxation or assessment of the Project prevailing as
of the Effective Date shall be altered so that in lieu of or in addition to any
Real Property Tax described above there shall be levied, assessed or imposed
(whether by reason of a change in the method of taxation or assessment, creation
of a new tax or charge, or any other cause) an alternate or additional tax or
charge (i) on the value, use or occupancy of the Project or Landlord’s interest
therein, or (ii) on or measured by the gross receipts, income or rentals from
the Project, on Landlord’s business of leasing the Project, or computed in any
manner with respect to the operation of the

 

10



--------------------------------------------------------------------------------

LEASE

 

Project, then any such tax or charge, however designated, shall be included
within the meaning of the term “Real Property Taxes” for purposes of this Lease.
If any Real Property Tax is based upon property or rents unrelated to the
Project, then only that part of such Real Property Tax that is fairly allocable
to the Project shall be included within the meaning of the term “Real Property
Taxes”. Notwithstanding the foregoing, the term “Real Property Taxes” shall not
include estate, inheritance, transfer, gift or franchise taxes of Landlord or
the federal or state net income tax imposed on Landlord’s income from all
sources, nor shall it include any assessments except that amount payable in each
calendar.

8.4 Audit Right: Tenant may review Landlord’s books and records (i) at Landlords
place of business and (ii) at Tenants sole cost and expense; with respect to the
Operating Expenses and other charges under the Lease from time to time, and may
engage a reputable firm of Certified Public Accountants (which shall not be
hired on a contingency basis) to cause an audit of Landlord’s books and records
no more than once with regard to each accounting year to determine the accuracy
of Landlord’s Operating Expenses and other charges under the Lease. Such audit
must be commenced not later than sixty (60) days after Landlord provides the
written reconciliation of expenses for a particular year and completed not later
than ninety (90) days after such reconciliation is provided. Landlord shall
reasonably provide access to such books and records during regular business
hours. If such audit reveals that Tenant has overpaid on Operating Expenses, for
any such year, then Landlord shall pay to Tenant the excess within thirty
(30) days. If such audit reveals that Tenant has underpaid on Operating Expenses
for any such year, then Tenant shall pay to Landlord the excess amount at the
time the next payment of Base Rent is due. If an audit determines, and Landlord
agrees or a Court determines, that Tenant has been overcharged for Operating
Expenses in a particular accounting year by an amount equal to the greater of 5%
of the sum which should have been due or $5,000.00, then Landlord shall pay
Tenant’s reasonable cost of the third party audit which so determined.

ARTICLE 9

INSURANCE

9.1 Tenant’s Insurance: Tenant covenants and agrees that so long as this Lease
remains in effect and during such other times as Tenant occupies the Premises or
any part thereof, Tenant at its sole cost and expense, shall obtain, maintain
and keep in full force and effect as to the Premises for the benefit and
protection of the Parties:

(1) Commercial general liability insurance including blanket contractual,
personal injury, fire legal liability, broad form liability, owned, non-owned
and hired automobile coverages naming Tenant as insured, and Landlord, any
mortgagee of the Building, any lessor of the Property, and any managing agent of
Landlord’s (currently AEGON USA Realty Advisors, Inc.) and Landlord’s property
management company, as additional insureds, with minimum limits of Five Million
Dollars ($5,000,000) combined single limit for property damage and bodily injury
per occurrence for any and all claims, demands or actions for injury or damage
to persons or property or for the loss of life occurring upon, in or about the
Premises, and the public portions of the Building or Building Complex arising
out of or in connection with any act or omission of Tenant, or of any employee,
customer, agent, invitee, client, guest, contractor, servant, lessee,
concessionaire, or representative of Tenant, or otherwise attributable to
Tenant, or arising out of the Lease or Tenant’s occupancy of the Premises.

(2) Fire and extended coverage insurance of the type commonly referred to as
“all risk” insurance including without limitation sprinkler leakage, water, and
flood and earthquake, if flood and earthquake exposure exists, and vandalism and
malicious mischief on a one hundred percent (100%) replacement cost basis
covering Tenant’s interest in all Tenant Improvements to the extent not covered
by Landlord’s property insurance and all contents, merchandise, supplies,
inventory, floor coverings, improvements, furniture, machinery, and trade
fixtures and equipment owned or installed by Tenant. Tenant shall apply all
insurance proceeds attributable to any of the foregoing items to the repair and
restoration thereof.

(3) Business interruption insurance with all risk perils and such other
insurance in such amounts as Landlord shall reasonably require.

(4) Worker’s Compensation Insurance as required by law and Employers’ Liability
Coverage for a minimum of One Hundred Thousand Dollars ($100,000) per
occurrence.

(5) The limits of insurance coverage shall not limit the liability of Tenant. If
Tenant fails to procure or maintain insurance coverages as provided above,
Landlord may, but shall not be required to, procure and maintain coverage at the
expense of Tenant.

A. Where applicable and required by Landlord, each policy of insurance required
to be carried by Tenant pursuant to this §9.1: (i) shall name Landlord and such
other parties in interest as Landlord reasonably designates as additional
insured; (ii) shall be primary insurance which provides that the insurer shall
be liable for the full amount of the loss up to and including the total amount
of liability set forth in the declarations without the right of contribution
from any other insurance coverage of Landlord; (iii) shall be in a form
satisfactory to Landlord; (iv) shall be carried with companies reasonably
acceptable to Landlord; (v) shall provide that such policy shall not be subject
to cancellation, lapse or change except after at least 30 days prior written
notice to Landlord so long as such provision of 30 days notice is reasonably
obtainable, but in any event not less than 10 days prior written notice;
(vi) shall not have a “deductible” in excess of such amount as Landlord
reasonably approves (and Landlord hereby approves the amount of $50,000.00);
(vii) shall contain a cross liability endorsement; and (viii) shall contain a
“severability” clause. If Tenant has in full force and effect a blanket policy
of liability insurance with the same coverage for the Premises as described
above, as well as other coverage of other premises and properties of Tenant, or
in which Tenant has some interest, such blanket insurance shall satisfy the
requirements of this §9.1.

 

11



--------------------------------------------------------------------------------

LEASE

 

B. A copy of each paid-up policy evidencing the insurance required to be carried
by Tenant pursuant to this §9.1 (appropriately authenticated by the insurer) or
a certificate of the insurer, certifying that such policy has been issued,
providing the coverage required by this §9.1, and containing the provisions
specified herein, shall be delivered to Landlord prior to the time Tenant or any
of its Agents enters the Premises and upon renewal of such policies, but not
less than 5 days prior to the expiration of the term of such coverage. Landlord
may, at any time, and from time to time, inspect and/or copy any and all
insurance policies required to be procured by Tenant pursuant to this §9.1. If
any Lender or insurance advisor reasonably determines at any time that the
amount of coverage required for any policy of insurance Tenant is to obtain
pursuant to this §9.1 is not adequate, then Tenant shall increase such coverage
for such insurance to such amount as such Lender or insurance advisor reasonably
deems adequate, not to exceed the level of coverage for such insurance commonly
carried by comparable businesses similarly situated.

9.2 Landlord’s Insurance: Landlord shall have the following obligations and
options regarding insurance:

A. Landlord shall maintain a policy or policies of fire and property damage
insurance in so-called “all risk” form insuring Landlord (and such others as
Landlord may designate) against loss of rents for a period of not less than 12
months and from physical damage to the Project with coverage of not less than
the full replacement cost thereof. Landlord may so insure the Project
separately, or may insure the Project with other property owned by Landlord
which Landlord elects to insure together under the same policy or policies. Such
fire and property damage insurance (i) may be endorsed to cover loss caused by
such additional perils against which Landlord may elect to insure, including
earthquake and/or flood, and to provide such additional coverage as Landlord
reasonably requires, and (ii) shall contain reasonable “deductibles” which, in
the case of earthquake and flood insurance, may be up to 15% of the replacement
value of the property insured or such higher amount as is then commercially
reasonable. Landlord shall not be required to cause such insurance to cover any
Trade Fixtures or Tenant’s Alterations of Tenant.

B. Landlord may maintain a policy or policies of commercial general liability
insurance insuring Landlord (and such others as are designated by Landlord)
against liability for personal injury, bodily injury, death and damage to
property occurring or resulting from an occurrence in, on or about the Project,
with combined single limit coverage in such amount as Landlord from time to time
determines is reasonably necessary for its protection.

9.3 Tenant’s Obligation to Reimburse: If Landlord’s insurance rates for the
Building are increased at any time during the Lease Term as a result of the
nature of Tenant’s use of the Premises, Tenant shall reimburse Landlord for the
full amount of such increase immediately upon receipt of a bill from Landlord
therefore.

9.4 Release and Waiver of Subrogation: Notwithstanding anything to the contrary
in this Lease, the parties hereto release each other, and their respective
agents and employees, from any liability for injury to any person or damage to
property that is caused by or results from any risk insured against under any
valid and collectible insurance policy carried by either of the parties which
contains a waiver of subrogation by the insurer and is in force at the time of
such injury or damage (or which would have been in force had the relevant party
maintained the insurance required under this Lease), regardless of the
negligence of the party receiving the benefit of the waiver; subject to the
following limitations: (i) the foregoing provision shall not apply to the
commercial general liability insurance described by subparagraphs §9.1A and
§9.2B; (ii) such release shall apply to liability resulting from any risk
insured against or covered by self-insurance maintained by Tenant or Landlord
and (iii) Tenant shall not be released from any such liability to the extent any
damages resulting from such injury or damage are not covered by the recovery
obtained by Landlord from such insurance, but only if the insurance in question
permits such partial release in connection with obtaining a waiver of
subrogation from the insurer. This release shall be in effect only so long as
the applicable insurance policy contains a clause to the effect that this
release shall not affect the right of the insured to recover under such policy.
Each party shall use reasonable efforts to cause each insurance policy obtained
by it to provide that the insurer waives all right of recovery by way of
subrogation against the other party and its agents and employees in connection
with any injury or damage covered by such policy. However, if any insurance
policy cannot be obtained with such a waiver of subrogation, or if such waiver
of subrogation is only available at additional cost and the party for whose
benefit the waiver is to be obtained does not pay such additional cost, then the
party obtaining such insurance shall notify the other party of that fact and
thereupon shall be relieved of the obligation to obtain such waiver of
subrogation rights from the insurer with respect to the particular insurance
involved.

ARTICLE 10

LIMITATION ON LANDLORD’S

LIABILITY AND INDEMNITY

10.1 Limitation on Landlord’s Liability: Landlord shall not be liable to Tenant,
nor shall Tenant be entitled to terminate this Lease or to any abatement of rent
(except as expressly provided otherwise herein), for any injury to Tenant or
Tenant’s Agents, damage to the property of Tenant or Tenant’s Agents, or loss to
Tenant’s business resulting from any cause, including without limitation any:
(i) failure, interruption or installation of any HVAC or other utility system or
service; (ii) failure to furnish or delay in furnishing any utilities or
services when such failure or delay is caused by fire or other peril, the
elements, labor disturbances of any character, or any other accidents or other
conditions beyond the reasonable control of Landlord; (iii) limitation,
curtailment, rationing or restriction on the use of water or electricity, gas or
any other form of energy or any services or utility serving the Project;
(iv) vandalism or forcible entry by unauthorized persons or the criminal act of
any person; or (v) penetration of water into or onto any portion of the Premises
or the Building through roof leaks or otherwise. Notwithstanding the foregoing
but subject to §9.4, Landlord shall be liable for any such injury, damage or
loss which is proximately caused by Landlord’s willful misconduct or gross
negligence of which Landlord has

 

12



--------------------------------------------------------------------------------

LEASE

 

actual notice and a reasonable opportunity to cure but which it fails to so
cure, Further, notwithstanding the foregoing in this Paragraph 10.1, if
Landlord’s gross negligence or willful misconduct causes an interruption of
utility service to the Premises, and such interruption renders all or
substantially all of the Premise unuseable for Tenant’s business purposes, then
Tenant shall be entitled to an abatement of rent for the period of interruption,
but shall not under any circumstances be entitled to cancel or termination the
Lease.

10.2 Limitation on Tenant’s Recourse: If Landlord is a corporation, trust,
partnership, joint venture, unincorporated association or other form of business
entity: (i) the obligations of Landlord shall not constitute personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders, or other principals or representatives of such
business entity; and (ii) Tenant shall not have recourse to the assets of such
officers, directors, trustees, partners, joint venturers, members, owners,
stockholders, principals or representatives except to the extent of their
interest in the Project. Tenant shall have recourse only to the interest of
Landlord in the Project (including the equity in the Project any rentals or
other income from the Project) for the satisfaction of the obligations of
Landlord and shall not have recourse to any other assets of Landlord for the
satisfaction of such obligations.

10.3 Indemnification by Landlord and Tenant: Tenant shall hold harmless,
indemnify and defend Landlord, and its employees, agents and contractors, with
competent counsel reasonably satisfactory to Landlord (and Landlord agrees to
accept counsel that any insurer requires be used), from all liability,
penalties, losses, damages, costs, expenses, causes of action, claims and/or
judgments arising by reason of any death, bodily injury, personal injury or
property damage resulting from (i) any cause or causes whatsoever (other than
the willful misconduct or gross negligence of Landlord ) occurring in or about
or resulting from an occurrence in or about the Premises during the Lease Term;
(ii) the negligence or willful misconduct of Tenant or its agents, employees and
contractors, wherever the same may occur; or (iii) an Event of Tenant’s Default.

Landlord shall hold harmless, indemnify and defend Tenant, and its employees,
agents and contractors, with competent counsel reasonably satisfactory to Tenant
(and Tenant agrees to accept counsel that any insurer requires be used), from
all liability, penalties, losses, damages, costs, expenses, causes of action,
claims and/or judgments arising by reason of any death, bodily injury, personal
injury or property damage for which Tenant is not required to indemnify as set
forth above in this Paragraph 10.3 and which results from the gross negligence
or willful misconduct of Landlord or its agents, employees and contractors,
wherever the same may occur. The provisions of this §10.3 shall survive the
expiration or sooner termination of this Lease.

ARTICLE 11

DAMAGE TO PREMISES

11.1 Landlord’s Duty to Restore: If the Premises are damaged by any peril after
the Effective Date, Landlord shall restore the Premises unless the Lease is
terminated by Landlord pursuant to §11.2 or by Tenant pursuant to §11.3. All
insurance proceeds available from the fire and property damage insurance carried
by Landlord pursuant to §9.2 shall be paid to and become the property of
Landlord. If this Lease is terminated pursuant to either §11.2 or §11.3, then
all insurance proceeds available from insurance carried by Tenant which covers
loss to property that is Landlord’s property or which Tenant would not be
permitted to remove prior to the expiration or earlier termination of this Lease
shall be paid to and become the property of Landlord. If this Lease is not so
terminated, then upon receipt of the insurance proceeds (if the loss is covered
by insurance) and the issuance of all necessary governmental permits, Landlord
shall commence and diligently prosecute to completion the restoration of the
Premises, to the extent then allowed by Law, to substantially the same condition
in which the Premises were immediately prior to such damage. Landlord’s
obligation to restore shall be limited to the Premises and interior improvements
constructed by Landlord as they existed as of the Commencement Date, excluding
any Tenant’s Alterations, Trade Fixtures and/or personal property constructed or
installed by Tenant in the Premises.

11.2 Landlord’s Right to Terminate: Landlord shall have the right to terminate
this Lease in the event any of the following occurs, which right may be
exercised only by delivery to Tenant of a written notice of election to
terminate within 30 days after the date of such damage:

A. Either the Project or the Building is damaged by an Insured Peril to such an
extent that the estimated cost to restore exceeds 33% of the then actual
replacement cost thereof;

B. Either the Project or the Building is damaged by an Uninsured Peril to such
an extent that the estimated cost to restore exceeds 10% of the then actual
replacement cost thereof; provided, however, that Landlord may not terminate
this Lease pursuant to this §11.2B if one or more tenants of the Project agree
in writing to pay the amount by which the cost to restore the damage exceeds
such amount and subsequently deposit such amount with Landlord within 30 days
after Landlord has notified Tenant of its election to terminate this Lease;

C. The Premises are damaged by any peril within 12 months of the last day of the
Lease Term to such an extent that the estimated cost to restore equals or
exceeds an amount equal to six times the Base Monthly Rent then due; provided,
however, that Landlord may not terminate this Lease pursuant to this §11.2C if
Tenant, at the time of such damage, has a then valid express written option to
extend the Lease Term and Tenant exercises such option to extend the Lease Term
within 15 days following the date of such damage; or

D. Either the Project or the Building is damaged by any peril and, because of
the Laws then in force, (i) cannot be restored at reasonable cost to
substantially the same condition in which it was prior to such damage, or
(ii) cannot be used for the same use being made thereof before such damage if
restored as required by this Article.

 

13



--------------------------------------------------------------------------------

LEASE

 

E. As used herein, the following terms shall have the following meanings:
(i) the term “Insured Peril” shall mean a peril actually insured against for
which the insurance proceeds actually received by Landlord are sufficient
(except for any “deductible” amount specified by such insurance) to restore the
Project under then existing building codes to the condition existing immediately
prior to the damage; and (ii) the term “Uninsured Peril” shall mean any peril
which is not an Insured Peril. Notwithstanding the foregoing, if the
“deductible” for earthquake or flood insurance exceeds 10% of the replacement
cost of the improvements insured, such peril shall be deemed an “Uninsured
Peril”.

11.3 Tenant’s Right to Terminate: If the Premises are damaged by any peril and
Landlord does not elect to terminate this Lease or is not entitled to terminate
this Lease pursuant to §11.2, then as soon as reasonably practicable, Landlord
shall furnish Tenant with the written opinion of Landlord’s architect or
construction consultant as to when the restoration work required of Landlord may
be completed. Tenant shall have the right to terminate this Lease in the event
any of the following occurs, which right may be exercised only by delivery to
Landlord of a written notice of election to terminate within 7 days after Tenant
receives from Landlord the estimate of the time needed to complete such
restoration or, as provided in subsection B below within 7 days following
failure to timely complete the restoration.

A. The Premises are damaged by any peril and, in the reasonable opinion of
Landlord’s architect or construction consultant, the restoration of the Premises
cannot be substantially completed within 240 days after the date of such damage;

B. The Premises are damaged by any peril and the restoration of the Premises is
not substantially completed within 180 days after the date of such damage,
provided, that Tenant gives Landlord thirty (30) days notice of its intent to
terminate the Lease after Landlord fails to complete within said 180 day period,
and Landlord does not thereafter complete the restoration within such thirty
(30) day period; or

C. The Premises are damaged by any peril within 12 months of the last day of the
Lease Term and, in the reasonable opinion of Landlord’s architect or
construction consultant, the restoration of the Premises cannot be substantially
completed within 90 days after the date of such damage and such damage renders
unusable more than 30% of the Premises.

11.4 Abatement of Rent: In the event of damage to the Premises which does not
result in the termination of this Lease, the Base Monthly Rent and the
Additional Rent shall be temporarily abated during the period of restoration in
proportion to the degree to which Tenant’s use of the Premises is impaired by
such damage. Tenant shall not be entitled to any compensation or damages from
Landlord for loss of Tenant’s business or property or for any inconvenience or
annoyance caused by such damage or restoration. Tenant hereby waives the
provisions of California Civil Code Sections 1932(2) and 1933(4) and the
provisions of any similar law hereinafter enacted.

ARTICLE 12

CONDEMNATION

12.1 Landlord’s Termination Right: Landlord shall have the right to terminate
this Lease if, as a result of a taking by means of the exercise of the power of
eminent domain (including a voluntary sale or transfer by Landlord to a
condemnor under threat of condemnation), (i) all or any part of the Premises is
so taken, (ii) more than 10% of the Building Leasable Area is so taken, or
(ii) more than 50% of the Common Area is so taken. Any such right to terminate
by Landlord must be exercised within a reasonable period of time, to be
effective as of the date possession is taken by the condemnor.

12.2 Tenant’s Termination Right: Tenant shall have the right to terminate this
Lease if, as a result of any taking by means of the exercise of the power of
eminent domain (including any voluntary sale or transfer by Landlord to any
condemnor under threat of condemnation), (i) 10% or more of the Premises is so
taken and that part of the Premises that remains cannot be restored within a
reasonable period of time and thereby made reasonably suitable for the continued
operation of the Tenant’s business, or (ii) there is a taking affecting the
Common Area and, as a result of such taking, Landlord cannot provide parking
spaces within reasonable walking distance of the Premises equal in number to at
least 80% of the number of spaces allocated to Tenant by §2.1, whether by
rearrangement of the remaining parking areas in the Common Area (including
construction of multi-deck parking structures or restriping for compact cars
where permitted by Law) or by alternative parking facilities on other land.
Tenant must exercise such right within a reasonable period of time, to be
effective on the date that possession of that portion of the Premises or Common
Area that is condemned is taken by the condemnor.

12.3 Restoration and Abatement of Rent: If any part of the Premises or the
Common Area is taken by condemnation and this Lease is not terminated, then
Landlord shall restore the remaining portion of the Premises and Common Area and
interior improvements constructed by Landlord as they existed as of the
Commencement Date, excluding any Tenant’s Alterations, Trade Fixtures and/or
personal property constructed or installed by Tenant. Thereafter, except in the
case of a temporary taking, as of the date possession is taken the Base Monthly
Rent shall be reduced in the same proportion that the floor area of that part of
the Premises so taken (less any addition thereto by reason of any
reconstruction) bears to the original floor area of the Premises.

12.4 Temporary Taking: If any portion of the Premises is temporarily taken for
one year or less, this Lease shall remain in effect. If any portion of the
Premises is temporarily taken by condemnation for a period which exceeds one
year or which extends beyond the natural expiration of the Lease Term, and such
taking materially and adversely affects Tenant’s ability to use the Premises for
the Permitted Use, then Tenant shall have the right to terminate this Lease,
effective on the date possession is taken by the condemnor.

12.5 Division of Condemnation Award: Any award made as a result of any
condemnation of the Premises or the Common Area shall belong to and be paid to
Landlord, and Tenant hereby assigns to Landlord all of its right, title and
interest in any such award; provided,

 

14



--------------------------------------------------------------------------------

LEASE

 

however, that Tenant shall be entitled to receive any condemnation award that is
made directly to Tenant for the following so long as the award made to Landlord
is not thereby reduced: (i) for the taking of personal property or Trade
Fixtures belonging to Tenant; (ii) for the interruption of Tenant’s business or
its moving costs; (iii) for loss of Tenant’s goodwill; or (iv) for any temporary
taking where this Lease is not terminated as a result of such taking. The rights
of Landlord and Tenant regarding any condemnation shall be determined as
provided in this Article, and each party hereby waives the provisions of
California Code of Civil Procedure Section 1265.130 and the provisions of any
similar law hereinafter enacted allowing either party to petition the Superior
Court to terminate this Lease in the event of a partial taking of the Premises.

ARTICLE 13

DEFAULT AND REMEDIES

13.1 Events of Tenant’s Default: Tenant shall be in default of its obligations
under this Lease if any of the following events occurs (an “Event of Tenant’s
Default”):

A. Tenant shall have failed to pay Base Monthly Rent or Additional Rent when
due, and such failure is not cured within five (5) business days after delivery
of written notice from Landlord specifying such failure to pay; or

B. Tenant shall have failed to perform any term, covenant, or condition of this
Lease except those requiring the payment of Base Monthly Rent or Additional
Rent, and Tenant shall have failed to cure such breach within 30 days after
written notice from Landlord specifying the nature of such breach where such
breach could reasonably be cured within said 30 day period, or if such breach
could not be reasonably cured within said 30 day period, Tenant shall have
failed to commence such cure within said 30 day period and thereafter continue
with due diligence to prosecute such cure to completion within such time period
as is reasonably needed,; or

C. Tenant shall have sublet the Premises or assigned its interest in the Lease
in violation of the provisions contained in Article 14; or

D. Tenant shall have abandoned the Premises or left the Premises substantially
vacant without providing for adequate security; or

E. The occurrence of the following: (i) the making by Tenant of any general
arrangements or assignments for the benefit of creditors; (ii) Tenant becomes a
“debtor” as defined in 11 USC • 101 or any successor statute thereto (unless, in
the case of a petition filed against Tenant, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this Section 13.1E is
contrary to any applicable Law, such provision shall be of no force or effect;
or

F. Tenant shall have failed to deliver documents required of it pursuant to
§15.4 or §15.6 within the time periods specified therein.

13.2 Landlord’s Remedies: If an Event of Tenant’s Default occurs, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by any Law or otherwise provided in this Lease, to which Landlord may
resort cumulatively or in the alternative:

A. Landlord may keep this Lease in effect and enforce by an action at law or in
equity all of its rights and remedies under this Lease, including (i) the right
to recover the rent and other sums as they become due by appropriate legal
action,;(ii) the right to make payments required of Tenant or perform Tenant’s
obligations and be reimbursed by Tenant for the cost thereof with interest at
the Agreed Interest Rate from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant; and (iii) the remedies of injunctive relief
and specific performance to compel Tenant to perform its obligations under this
Lease. Notwithstanding anything contained in this Lease, in the event of a
breach of an obligation by Tenant which results in a condition which poses an
imminent danger to safety of persons or damage to property, an unsightly
condition visible from the exterior of the Building, or a threat to insurance
coverage, then if Tenant does not cure such breach within 3 days after delivery
to it of written notice from Landlord identifying the breach, Landlord may cure
the breach of Tenant and be reimbursed by Tenant for the cost thereof with
interest at the Agreed Interest Rate from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant.

B. Landlord may enter the Premises and release them to third parties for
Tenant’s account for any period, whether shorter or longer than the remaining
Lease Term. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in releasing the Premises, including brokers’ commissions,
expenses of altering and preparing the Premises required by the releasing.
Tenant shall pay to Landlord the rent and other sums due under this Lease on the
date the rent is due, less the rent and other sums Landlord received from any
releasing. No act by Landlord allowed by this subparagraph shall terminate this
Lease unless Landlord notifies Tenant in writing that Landlord elects to
terminate this Lease. Notwithstanding any releasing without termination,
Landlord may later elect to terminate this Lease because of the default by
Tenant.

C. Landlord may terminate this Lease by giving Tenant written notice of
termination, in which event this Lease shall terminate on the date set forth for
termination in such notice. Any termination under this §13.2C shall not relieve
Tenant from its obligation to pay sums then due Landlord or from any claim
against Tenant for damages or rent previously accrued or then accruing. In no
event shall any one or more of the following actions by Landlord, in the absence
of a written election by Landlord to terminate this Lease, constitute a
termination of this Lease: (i) appointment of a receiver or keeper in order to
protect Landlord’s interest hereunder; (ii) consent to any subletting of the
Premises or assignment of this Lease by Tenant, whether pursuant to the
provisions hereof or otherwise;

 

15



--------------------------------------------------------------------------------

LEASE

 

or (iii) any other action by Landlord or Landlord’s Agents intended to mitigate
the adverse effects of any breach of this Lease by Tenant, including without
limitation any action taken to maintain and preserve the Premises or any action
taken to relet the Premises or any portions thereof to the extent such actions
do not affect a termination of Tenant’s right to possession of the Premises.

D. In the event Tenant breaches this Lease and abandons the Premises, this Lease
shall not terminate unless Landlord gives Tenant written notice of its election
to so terminate this Lease. No act by or on behalf of Landlord intended to
mitigate the adverse effect of such breach, including those described by §13.C,
shall constitute a termination of Tenant’s right to possession unless Landlord
gives Tenant written notice of termination. Should Landlord not terminate this
Lease by giving Tenant written notice, Landlord may enforce all its rights and
remedies under this Lease, including the right to recover the rent as it becomes
due under the Lease as provided in California Civil Code Section 1951.4.

E. In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election, to damages in an amount as set forth in California Civil
Code Section 1951.2 as in effect on the Effective Date. For purposes of
computing damages pursuant to California Civil Code Section 1951.2, (i) an
interest rate equal to the Agreed Interest Rate shall be used where permitted,
and (ii) the term “rent” includes Base Monthly Rent and Additional Rent. Such
damages shall include:

(1). The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and

(2). Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including the following: (i) expenses for cleaning, repairing or
restoring the Premises; (ii) expenses for altering, remodeling or otherwise
improving the Premises for the purpose of reletting, including installation of
leasehold improvements (whether such installation be funded by a reduction of
rent, direct payment or allowance to a new tenant, or otherwise); (iii) broker’s
fees, advertising costs and other expenses of reletting the Premises; (iv) costs
of carrying the Premises, such as taxes, insurance premiums, utilities and
security precautions; (v) expenses in retaking possession of the Premises; and
(vi) attorneys’ fees and court costs incurred by Landlord in retaking possession
of the Premises and in releasing the Premises or otherwise incurred as a result
of Tenant’s default.

F. Nothing in this §13.2 shall limit Landlord’s right to indemnification from
Tenant as provided in §7.2 and §10.3. Any notice given by Landlord in order to
satisfy the requirements of §13.1A or §13.1B above shall also satisfy the notice
requirements of California Code of Civil Procedure Section 1161 regarding
unlawful detainer proceedings.

G. In the event of a termination due to an Event of Tenant’s Default, Landlord
shall have such duties of mitigation as are imposed on Landlord by law.

13.3 Waiver: One party’s consent to or approval of any act by the other party
requiring the first party’s consent or approval shall not be deemed to waive or
render unnecessary the first party’s consent to or approval of any subsequent
similar act by the other party. The receipt by Landlord of any rent or payment
with or without knowledge of the breach of any other provision hereof shall not
be deemed a waiver of any such breach unless such waiver is in writing and
signed by Landlord. No delay or omission in the exercise of any right or remedy
accruing to either party upon any breach by the other party under this Lease
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by either party of any breach of
any provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other provisions herein contained.

13.4 Limitation On Exercise of Rights: At any time that an Event of Tenant’s
Default has occurred and remains uncured, (i) it shall not be unreasonable for
Landlord to deny or withhold any consent or approval requested of it by Tenant
which Landlord would otherwise be obligated to give, and (ii) Tenant may not
exercise any option to extend, right to terminate this Lease, or other right
granted to it by this Lease which would otherwise be available to it.

13.5 Landlord Default, Waiver by Tenant of Certain Remedies: In the event
Landlord fails to perform any of its obligations under this Lease and (except in
case of emergency posing an immediate threat to persons or property, in which
case no prior notice shall be required) fails to cure such default within thirty
(30) days after written notice from Tenant specifying the nature of such default
where such default could reasonably be cured within said thirty (30) day period,
or fails to commence such cure within said thirty (30) day period and thereafter
continuously with due diligence prosecute such cure to completion where such
default could not reasonably be cured within said thirty (30) day period, then
Tenant may: (i) proceed in equity or at law to compel Landlord to perform its
obligations and/or to recover damages proximately caused by such failure to
perform (except to the extent Tenant has waived its right to damages resulting
from injury to person or damage to property as provided hereinExcept as provided
above, or as otherwise specifically provided in this Lease, Tenant waives the
provisions of Sections 1932(1), 1941 and 1942 of the California Civil Code and
any similar or successor law regarding Tenant’s right to terminate this Lease or
to make repairs and deduct the expenses of such repairs from the rent due under
this Lease. Tenant hereby waives any right of redemption or relief from
forfeiture under the laws of the State of California, or under any other present
or future law, including the provisions of Sections 1174 and 1179 of the
California Code of Civil Procedure.

 

16



--------------------------------------------------------------------------------

LEASE

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfer By Tenant: The following provisions shall apply to any assignment,
subletting or other transfer by Tenant or any subtenant or assignee or other
successor in interest of the original Tenant (collectively referred to in this
§14.1 as “Tenant”):

A. Tenant shall not do any of the following (collectively referred to herein as
a “Transfer”), whether voluntarily, involuntarily or by operation of law,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed: (i) sublet all or any part of the
Premises or allow it to be sublet, occupied or used by any person or entity
other than Tenant; (ii) assign its interest in this Lease; (iii) mortgage or
encumber the Lease (or otherwise use the Lease as a security device) in any
manner; or (iv) materially amend or modify an assignment, sublease or other
transfer that has been previously approved by Landlord. Tenant shall reimburse
Landlord for all reasonable costs and attorneys’ fees incurred by Landlord in
connection with the evaluation, processing, and/or documentation of any
requested Transfer, whether or not Landlord’s consent is granted, not to exceed
$2500 per Transfer (provided, that such limitation shall not apply in the event
either party institutes litigation relating to the said Transfer. Landlord’s
reasonable costs shall include the cost of any review or investigation performed
by Landlord or consultant acting on Landlord’s behalf of (i) Hazardous Materials
(as defined in Section 7.2E of this Lease) used, stored, released, or disposed
of by the potential Subtenant or Assignee, and/or (ii) violations of Hazardous
Materials Law (as defined in Section 7.2E of this lease) by the Tenant or the
proposed Subtenant or Assignee. Any Transfer so approved by Landlord shall not
be effective until Tenant has delivered to Landlord an executed counterpart of
the document evidencing the Transfer which (i) is in a form reasonably approved
by Landlord; (ii) contains the same terms and conditions as stated in Tenant’s
notice given to Landlord pursuant to §14.1B; and (iii) in the case of an
assignment of the Lease, contains the agreement of the proposed transferee to
assume all obligations of Tenant under this Lease arising after the effective
date of such Transfer and to remain jointly and severally liable therefore with
Tenant. Any attempted Transfer without Landlord’s consent shall constitute an
Event of Tenant’s Default and shall be voidable at Landlord’s option. Landlord’s
consent to any one Transfer shall not constitute a waiver of the provisions of
this §14.1 as to any subsequent Transfer or a consent to any subsequent
Transfer. No Transfer, even with the consent of Landlord, shall relieve Tenant
of its personal and primary obligation to pay the rent and to perform all of the
other obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease nor to be a consent to any Transfer.

B. At least 20 days before a proposed Transfer is to become effective, Tenant
shall give Landlord written notice of the proposed terms of such Transfer and
request Landlord’s approval, which notice shall include the following: (i) the
name and legal composition of the proposed transferee; (ii) a current financial
statement of the transferee, financial statements of the transferee covering the
preceding three years if the same exist, and (if available) an audited financial
statement of the transferee for a period ending not more than one year prior to
the proposed effective date of the Transfer, all of which statements are
prepared in accordance with generally accepted accounting principles; (iii) the
nature of the proposed transferee’s business to be carried on in the Premises;
(iv) all consideration to be given on account of the Transfer; (v) a current
financial statement of Tenant; and (vi) an accurately filled out response to
Landlord’s standard Hazardous Materials Questionnaire (a copy of which is
attached as Exhibit F hereto. Tenant shall provide to Landlord such other
information as may be reasonably requested by Landlord within seven days after
Landlord’s receipt of such notice from Tenant. Landlord shall respond in writing
to Tenant’s request for Landlord’s consent to a Transfer within the later of
(i) 15 days of receipt of such request together with the required accompanying
documentation, or (ii) seven days after Landlord’s receipt of all information
which Landlord reasonably requests within seven days after it receives Tenant’s
first notice regarding the Transfer in question. If Landlord fails to respond in
writing within said period, Landlord will be deemed to have withheld consent to
such Transfer. Tenant shall immediately notify Landlord of any material
modification to the proposed terms of such Transfer.

C. In the event that Tenant seeks to make any Transfer, Landlord shall have the
right to terminate this Lease if such Transfer is with respect to substantially
all of the Premises for substantially all of the remaining Term so that Landlord
is thereafter free to lease the Premises to whomever it pleases on whatever
terms are acceptable to Landlord. In the event Landlord elects to so terminate
this Lease, then (i) if such termination is conditioned upon the execution of a
lease between Landlord and the proposed transferee, Tenant’s obligations under
this Lease shall not be terminated until such transferee executes a new lease
with Landlord, enters into possession and commences the payment of rent, and
(ii) if Landlord elects simply to terminate this Lease the Lease shall so
terminate in its entirety (or as to the space to be so sublet) fifteen (15) days
after Landlord has notified Tenant in writing of such election. Upon such
termination, Tenant shall be released from any further obligation under this
Lease. Landlord and Tenant shall execute a cancellation and release with respect
to the Lease to effect such termination.

D. If Landlord consents to a Transfer proposed by Tenant, Tenant may enter into
such Transfer, and if Tenant does so, the following shall apply:

(1). Tenant shall not be released of its liability for the performance of all of
its obligations under the Lease.

(2). If Tenant assigns its interest in this Lease, then Tenant shall pay to
Landlord 50% of all Subrent (as defined in §14.1D(5)) received by Tenant over
and above (i) the assignee’s agreement to assume the obligations of Tenant under
this Lease, and (ii) all Permitted Transfer Costs related to such assignment. In
the case of assignment, the amount of Subrent owed to Landlord shall be paid to
Landlord on the same basis, whether periodic or in lump sum, that such Subrent
is paid to (and actually received by) Tenant by the assignee.

 

17



--------------------------------------------------------------------------------

LEASE

 

(3). If Tenant sublets any part of the Premises, then with respect to the space
so subleased, Tenant shall pay to Landlord 50% of the positive difference, if
any, between (i) all Subrent paid by the subtenant to Tenant, less (ii) the sum
of all Base Monthly Rent and Additional Rent allocable to the space sublet and
all Permitted Transfer Costs related to such sublease. Such amount shall be paid
to Landlord on the same basis, whether periodic or in lump sum, that such
Subrent is paid to (and actually received by) Tenant by its subtenant. In
calculating Landlord’s share of any periodic payments, all Permitted Transfer
Costs shall be first recovered by Tenant.

(4). Tenant’s obligations under this §14.1D shall survive any Transfer, and
Tenant’s failure to perform its obligations hereunder shall be an Event of
Tenant’s Default. At the time Tenant makes any payment to Landlord required by
this §14.1D, Tenant shall deliver an itemized statement of the method by which
the amount to which Landlord is entitled was calculated, certified by Tenant as
true and correct. Landlord shall have the right at reasonable intervals to
inspect Tenant’s books and records relating to the payments due hereunder. Upon
request therefor, Tenant shall deliver to Landlord copies of all bills, invoices
or other documents upon which its calculations are based. Landlord may condition
its approval of any Transfer upon obtaining a certification from both Tenant and
the proposed transferee of all Subrent and other amounts that are to be paid to
Tenant in connection with such Transfer.

(5). As used in this §14.1D, the term “Subrent” shall mean any consideration of
any kind received, or to be received, by Tenant as a result of the Transfer, if
such sums are related to Tenant’s interest in this Lease or in the Premises,
excluding payments from or on behalf of the transferee for the fair market value
of Tenant’s assets, fixtures, leasehold improvements, inventory, accounts,
goodwill, equipment, furniture, services and general intangibles. As used in
this §14.1D, the term “Permitted Transfer Costs” shall mean (i) all reasonable
leasing commissions paid to third parties not affiliated with Tenant in order to
obtain the Transfer in question; (ii) all reasonable attorneys’ fees incurred by
Tenant with respect to the Transfer in question; and (iii) the reasonable cost
of tenant improvements made for a subtenant or assignee which are generally
useable by Landlord and are not specific the subtenant or assignee.

E. If Tenant is a corporation, the following shall be deemed a voluntary
assignment of Tenant’s interest in this Lease: (i) any dissolution, merger,
consolidation, or other reorganization of or affecting Tenant, whether or not
Tenant is the surviving corporation; and (ii) if the capital stock of Tenant is
not publicly traded, the sale or transfer to one person or entity (or to any
group of related persons or entities) stock possessing more than 50% of the
total combined voting power of all classes of Tenant’s capital stock issued,
outstanding and entitled to vote for the election of directors. If Tenant is a
partnership, any withdrawal or substitution (whether voluntary, involuntary or
by operation of law, and whether occurring at one time or over a period of time)
of any partner owning 25% or more (cumulatively) of any interest in the capital
or profits of the partnership, or the dissolution of the partnership, shall be
deemed a voluntary assignment of Tenant’s interest in this Lease.
Notwithstanding anything contained in §14.1, Tenant may enter into any of the
following transfers upon ten (10) day advance written notice to Landlord (a
“Permitted Transfer”) without Landlord’s prior written consent, and Landlord
shall not be entitled to terminate the Lease pursuant to §14.1C or to receive
any part of any Subrent resulting therefrom that would otherwise be due it
pursuant to §14.1D:

(1). A Transfer to any corporation which controls, is controlled by, or is under
common control with the original Tenant to this Lease by means of an ownership
interest of more than 50%;

(2). A Transfer which results from a merger, consolidation or other
reorganization, regardless of whether the Tenant is the surviving corporation,
so long as the surviving corporation has a net worth at the time of such
assignment that is equal to or greater than the net worth of Tenant immediately
prior to such transaction; and

(3). A Transfer resulting from the acquisition of all or substantially all of
the assets or all or any portion of the stock of Tenant, so long as such
acquiring corporation has a net worth at the time of such assignment that is
equal to or greater than the net worth of Tenant immediately prior to such
transaction.

In no event shall the sale of all or any portion of Tenant’s stock constitute a
Transfer for the purposes of this Article 14, except to the extent provided in
Section 14.1F(3) above.

Within ten (10) days of Landlord’s written request, Tenant shall supply Landlord
with documents reasonably satisfactory to Landlord to document that a Transfer
is a Permitted Transfer pursuant to the requirements of this Paragraph.

14.2 Transfer By Landlord: Landlord and its successors in interest shall have
the right to transfer their interest in this Lease and the Project at any time
and to any person or entity. In the event of any such transfer, the Landlord
originally named herein (and, in the case of any subsequent transfer, the
transferor) from the date of such transfer, shall be automatically relieved,
without any further act by any person or entity, of all liability for the
performance of the obligations of the Landlord hereunder which may accrue after
the date of such transfer. After the date of any such transfer, the term
“Landlord” as used herein shall mean the transferee of such interest in the
Premises.

ARTICLE 15

GENERAL PROVISIONS

15.1 Landlord’s Right to Enter: Landlord and its agents may enter the Premises
at any reasonable time after giving at least 24 hours’ prior notice to Tenant
(and immediately in the case of emergency) for the purpose of: (i) inspecting
the same; (ii) posting notices of non-responsibility; (iii) supplying any
service to be provided by Landlord to Tenant; (iv) showing the Premises to
prospective purchasers, mortgagees or tenants; (v) making necessary alterations,
additions or repairs; (vi) performing Tenant’s obligations when Tenant has
failed to do so after written notice from Landlord; (vii) placing upon the
Premises ordinary “for lease” signs or “for sale” signs; and (viii) responding
to

 

18



--------------------------------------------------------------------------------

LEASE

 

an emergency. Landlord shall have the right to use any and all means Landlord
may deem necessary and proper to enter the Premises in an emergency. Any entry
into the Premises obtained by Landlord in accordance with this §15.1 shall not
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction, actual or constructive, of Tenant from the Premises.

15.2 Surrender of the Premises: Upon the expiration or sooner termination of
this Lease, Tenant shall vacate and surrender the Premises to Landlord in the
same condition as existed at the Commencement Date, except for (i) reasonable
wear and tear, (ii) damage caused by any peril or condemnation,
(iii) contamination by Hazardous Materials for which Tenant is not responsible
pursuant to §7.2A or §7.2B; (iv) Tenant Improvements or Tenant’s Alterations
which Tenant elects not to remove or which Tenant is not allowed to remove,
pursuant to §5.2 above; and (v) removal of Tenant Improvements which Tenant is
required to remove for any reasons set forth herein. In this regard, normal wear
and tear shall be construed to mean wear and tear caused to the Premises by the
natural aging process which occurs in spite of prudent application of
commercially reasonable standards for maintenance, repair and janitorial
practices, and does not include items of neglected or deferred maintenance. In
any event, Tenant shall cause the following to be done prior to the expiration
or the sooner termination of this Lease: (i) all interior walls shall be painted
or cleaned where damaged; (ii) all tiled floors shall be cleaned and waxed;
(iii) all carpets shall be cleaned and shampooed; (iv) all broken, marred,
stained or nonconforming acoustical ceiling tiles shall be replaced; (v) all
windows shall be washed; (vi) the HVAC system shall be serviced by a reputable
and licensed service firm and left in good operating condition and repair as so
certified by such firm, ; and (vii) the plumbing and electrical systems and
lighting shall be placed in good order and repair (including replacement of any
burned out, discolored or broken light bulbs, ballasts, or lenses), reasonable
wear and tear excepted. If Landlord so requests, Tenant shall, prior to the
expiration or sooner termination of this Lease remove any Tenant’s Alterations
which Tenant is required to remove pursuant to §5.2 and repair all damage caused
by such removal, and (ii) return the Premises or any part thereof to its
original configuration existing as of the time the Premises were delivered to
Tenant, except with regard to the original Tenant Improvements, which may
remain. If the Premises are not so surrendered at the termination of this Lease,
Tenant shall be liable to Landlord for all costs incurred by Landlord in
returning the Premises to the required condition, plus interest on all costs
incurred at the Agreed Interest Rate. Tenant shall indemnify Landlord against
loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, any claims made by any succeeding
tenant or losses to Landlord due to lost opportunities to lease to succeeding
tenants.

15.3 Holding Over: This Lease shall terminate without further notice at the
expiration of the Lease Term. Any holding over by Tenant after expiration of the
Lease Term shall not constitute a renewal or extension of the Lease or give
Tenant any rights in or to the Premises except as expressly provided in this
Lease. Any holding over after such expiration with the written consent of
Landlord shall be construed to be a tenancy from month to month on the same
terms and conditions herein specified insofar as applicable except that Base
Monthly Rent shall be increased to an amount equal to 150% of the Base Monthly
Rent payable during the last full calendar month of the Lease Term.

15.4 Subordination: The following provisions shall govern the relationship of
this Lease to any Security Instrument:

A. The Landlord warrants that there are no Security Instruments existing as of
the Effective Date.

B. At Landlord’s election, this Lease shall become subject and subordinate to
any Security Instrument created after the Effective Date. Notwithstanding such
subordination, Tenant’s right to quiet possession of the Premises shall not be
disturbed so long as Tenant is not in default and performs all of its
obligations under this Lease, unless this Lease is otherwise terminated pursuant
to its terms.

C. Tenant shall upon request execute any document or instrument reasonably
required by any Lender to make this Lease either prior or subordinate to a
Security Instrument, which may include such other matters as the Lender
customarily and reasonably requires in connection with such agreements,
including provisions that the Lender not be liable for (i) the return of any
security deposit unless the Lender receives it from Landlord, and (ii) any
defaults on the part of Landlord occurring prior to the time the Lender takes
possession of the Project in connection with the enforcement of its Security
Instrument. Tenant’s failure to execute any such document or instrument within
10 days after written demand therefore shall constitute an Event of Tenant’s
Default and such a Default by Tenant shall not prevent the subordination of this
Lease to the new Security Instrument, if Landlord has so elected under Paragraph
15.4B,.

15.5 Mortgagee Protection and Attornment: In the event of any default on the
part of the Landlord, Tenant will use reasonable efforts to give notice by
registered mail to any Lender whose name has been provided to Tenant and shall
offer such Lender a reasonable opportunity to cure the default not to exceed
thirty (30) days. Tenant shall attorn to any purchaser of the Premises at any
foreclosure sale or private sale conducted pursuant to any Security Instrument
encumbering the Premises, or to any grantee or transferee designated in any deed
given in lieu of foreclosure.

15.6 Estoppel Certificates and Financial Statements: At all times during the
Lease Term, each party agrees, following any request by the other party,
promptly to execute and deliver to the requesting party within 15 days following
delivery of such request an estoppel certificate: (i) certifying that this Lease
is unmodified and in full force and effect or, if modified, stating the nature
of such modification and certifying that this Lease, as so modified, is in full
force and effect, (ii) stating the date to which the rent and other charges are
paid in advance, if any, (iii) acknowledging that there are not, to the
certifying party’s knowledge, any uncured defaults on the part of any party
hereunder or, if there are uncured defaults, specifying the nature of such
defaults, and (iv) certifying such other information about the Lease as may be
reasonably required by the requesting party. A failure to deliver an estoppel
certificate within 15 days after delivery of a request therefor shall be a
conclusive admission that, as of the

 

19



--------------------------------------------------------------------------------

LEASE

 

date of the request for such statement: (i) this Lease is unmodified except as
may be represented by the requesting party in said request and is in full force
and effect, (ii) there are no uncured defaults in the requesting party’s
performance, and (iii) no rent has been paid more than 30 days in advance. At
any time during the Lease Term Tenant shall, upon 15 days’ prior written notice
from Landlord, provide Tenant’s most recent financial statement and financial
statements covering the 24 month period prior to the date of such most recent
financial statement to any existing Lender or to any potential Lender or buyer
of the Premises. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.

15.7 Reasonable Consent: Whenever any party’s approval or consent is required by
this Lease before an action may be taken by the other party, such approval or
consent shall not be unreasonably withheld or delayed.

15.8 Notices: Any notice required or desired to be given regarding this Lease
shall be in writing and may be given by personal delivery, by facsimile
telecopy, by courier service, or by mail. A notice shall be deemed to have been
given (i) on the third business day after mailing if such notice was deposited
in the United States mail, certified or registered, postage prepaid, addressed
to the party to be served at its Address for Notices specified in Section Q or
Section R of the Summary (as applicable), (ii) when delivered if given by
personal delivery, and (iii) in all other cases when actually received at the
party’s Address for Notices. Either party may change its address by giving
notice of the same in accordance with this §15.8, provided, however, that any
address to which notices may be sent must be a California address.

15.9 Attorneys’ Fees: In the event either Landlord or Tenant shall bring any
action or legal proceeding for an alleged breach of any provision of this Lease,
to recover rent, to terminate this Lease or otherwise to enforce, protect or
establish any term or covenant of this Lease, the prevailing party shall be
entitled to recover as a part of such action or proceeding, or in a separate
action brought for that purpose, reasonable attorneys’ fees, court costs, and
experts’ fees as may be fixed by the court.

15.10 Corporate Authority: If Tenant is a corporation (or partnership), each
individual executing this Lease on behalf of Tenant represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of such
corporation in accordance with the by-laws of such corporation (or partnership
in accordance with the partnership agreement of such partnership) and that this
Lease is binding upon such corporation (or partnership) in accordance with its
terms. Each of the persons executing this Lease on behalf of a corporation does
hereby covenant and warrant that the party for whom it is executing this Lease
is a duly authorized and existing corporation, that it is qualified to do
business in California, and that the corporation has full right and authority to
enter into this Lease.

15.11 Miscellaneous: Should any provision of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. The captions used in this Lease are for convenience only and shall not
be considered in the construction or interpretation of any provision hereof. Any
executed copy of this Lease shall be deemed an original for all purposes. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. “Party” shall mean Landlord or Tenant, as the context
implies. If Tenant consists of more than one person or entity, then all members
of Tenant shall be jointly and severally liable hereunder. This Lease shall be
construed and enforced in accordance with the laws of the State of California.
The language in all parts of this Lease shall in all cases be construed as a
whole according to its fair meaning, and not strictly for or against either
Landlord or Tenant. When the context of this Lease requires, the neuter gender
includes the masculine, the feminine, a partnership or corporation or joint
venture, and the singular includes the plural. The terms “shall”, “will” and
“agree” are mandatory. The term “may” is permissive. When a party is required to
do something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless a provision of this Lease
expressly requires reimbursement. Landlord and Tenant agree that (i) the gross
leasable area of the Premises includes any atriums, depressed loading docks,
covered entrances or egresses, and covered loading areas, (ii) each has had an
opportunity to determine to its satisfaction the actual area of the Project and
the Premises, (iii) all measurements of area contained in this Lease are
conclusively agreed to be correct and binding upon the parties, even if a
subsequent measurement of any one of these areas determines that it is more or
less than the amount of area reflected in this Lease, and (iv) any such
subsequent determination that the area is more or less than shown in this Lease
shall not result in a change in any of the computations of rent, improvement
allowances, or other matters described in this Lease where area is a factor.
Where a party hereto is obligated not to perform any act, such party is also
obligated to restrain any others within its control from performing said act,
including the Agents of such party. Landlord shall not become or be deemed a
partner or a joint venturer with Tenant by reason of the provisions of this
Lease.

15.12 Termination by Exercise of Right: If this Lease is terminated pursuant to
its terms by the proper exercise of a right to terminate specifically granted to
Landlord or Tenant by this Lease, then this Lease shall terminate 30 days after
the date the right to terminate is properly exercised (unless another date is
specified in that part of the Lease creating the right, in which event the date
so specified for termination shall prevail), the rent and all other charges due
hereunder shall be prorated as of the date of termination, and neither Landlord
nor Tenant shall have any further rights or obligations under this Lease except
for those that have accrued prior to the date of termination or those
obligations which this Lease specifically provides are to survive termination.
This §15.12 does not apply to a termination of this Lease by Landlord as a
result of an Event of Tenant’s Default.

 

20



--------------------------------------------------------------------------------

LEASE

 

15.13 Brokerage Commissions: Each party hereto (i) represents and warrants to
the other that it has not had any dealings with any real estate brokers, leasing
agents or salesmen, or incurred any obligations for the payment of real estate
brokerage commissions or finder’s fees which would be earned or due and payable
by reason of the execution of this Lease, other than to the Retained Real Estate
Brokers described in Section S of the Summary, and (ii) agrees to indemnify,
defend, and hold harmless the other party from any claim for any such commission
or fees which result from the actions of the indemnifying party. Landlord shall
be responsible for the payment of any commission owed to the Retained Real
Estate Brokers if there is a separate written commission agreement between
Landlord and the Retained Real Estate Brokers for the payment of a commission as
a result of the execution of this Lease.

Tenant represents and warrants that it has dealt with no broker, finder or like
agent in connection with this Agreement other than CPS Corfac International, and
Tenant does hereby agree to indemnify and hold Landlord harmless of and from any
and all loss, costs, damage or expense (including, without limitation,
attorneys’ fees and disbursements) incurred by Landlord by reason of any claim
of, or liability to, any other broker, finder or like agent who shall claim to
have dealt with Tenant in connection with this Agreement.

The Retained Real Estate Brokers are acting on behalf of both Landlord and
Tenant, as a double agent, and both Landlord and Tenant consent to such
representation and acknowledge that while said Brokers have a duty to disclose
to each party all material facts and confidential information known to Brokers
which would affect the decisions of a party, they will not be obligated to
disclose, nor will they disclose, the fact that either party is willing to offer
more favorable terms than the party’s last authorized offer.

15.14 Force Majeure: Any prevention, delay or stoppage due to strikes,
lock-outs, inclement weather, labor disputes, inability to obtain labor,
materials, fuels or reasonable substitutes therefore, governmental restrictions,
regulations, controls, action or inaction, civil commotion, fire or other acts
of God, and other causes beyond the reasonable control of the party obligated to
perform (except financial inability) shall excuse the performance, for a period
equal to the period of any said prevention, delay or stoppage, of any obligation
hereunder except the obligation of Tenant to pay rent or any other sums due
hereunder. However, no such matters shall extend or affect the deadline for
Landlord to rebuild set in Paragraph 11.3 or completion of Landlord’s Work
pursuant to paragraph 9 of the Rider attached to this Lease.

15.15 Entire Agreement: This Lease constitutes the entire agreement between the
parties, and there are no binding agreements or representations between the
parties except as expressed in this Lease. Tenant acknowledges that neither
Landlord nor Landlord’s Agents has made any legally binding representation or
warranty as to any matter except those expressly set forth herein, including any
warranty as to (i) whether the Premises may be used for Tenant’s intended use
under existing Law, (ii) the suitability of the Premises or the Project for the
conduct of Tenant’s business, or (iii) the condition of any improvements. There
are no oral agreements between Landlord and Tenant affecting this Lease, and
this Lease supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between Landlord
and Tenant or displayed by Landlord to Tenant with respect to the subject matter
of this Lease. This instrument shall not be legally binding until it is executed
by both Landlord and Tenant. No              subsequent change or addition to
this Lease shall be binding unless in writing and signed by Landlord and Tenant.

15.16 Landlord’s Agent: Tenant acknowledges that Landlord’s agent for, inter
alia, the collection of all lease payments, is AEGON USA Realty Advisors, Inc.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the Effective Date.

 

LANDLORD:

Transamerica Life Insurance Company,

an Iowa corporation

By:  

/s/ Thomas J. Schefter

 

Thomas J. Schefter, Vice President

  [Print Name and Title] Dated:  

9/18/06

 

TENANT:  

Genesis Microchip, Inc.,

a Delaware corporation

 

By:  

/s/ Elias Antoun

 

Elias Antoun

  [typed or printed name] Title:  

President & CEO

 

21



--------------------------------------------------------------------------------

LEASE

THE PROVISIONS OF THIS RIDER SHALL BE PARAMOUNT AND SHALL SUPERSEDE THE PRINTED
PROVISIONS OF THIS LEASE AND ALL EXHIBITS, NOTWITHSTANDING ANYTHING THEREIN TO
THE CONTRARY. IN THE EVENT OF ANY CONFLICT, INTERPRETATION OR INCONSISTENCY, THE
PROVISION OF THIS RIDER SHALL BE CONTROLLING.

1. Option to Extend: Landlord hereby grants to Tenant one option to extend the
Lease Term for a further Extended Term five (5) years in length, commencing when
the prior term expires, under the following terms and conditions:

A. Exercise Dates: Tenant must give Landlord notice in writing, directed to
Landlord’s Address for Notice as set per the Lease, of its exercise of the
option no earlier than three hundred and sixty five (365) days before the date
the Lease Term would end but for said exercise (the “Earliest Exercise Date”)
and no later than two hundred and seventy (270) days before the date the Lease
Term would end but for said exercise (the “Last Exercise Date”).

B. Conditions to Exercise of Option: Tenants right to exercise this option and
extend the Term is conditioned upon and subject to each of the following:

(1) In order to exercise its option to extend, Tenant must give written notice
of such election to Landlord and Landlord must receive same by the Last Exercise
Date but not prior to the Earliest Exercise Date, and any attempted exercise
outside of the period between such dates shall be void and of no force or
effect. If proper notification of the exercise of the option is not received
timely in accordance with all terms and conditions hereof, the option shall
automatically expire. Tenant acknowledges that because of the importance to
Landlord of knowing not later than the Last Exercise Date whether or not Tenant
will exercise the option so that if necessary, Landlord can market the Building,
the failure of Tenant to notify Landlord by the Last Exercise Date will
conclusively be presumed an election by Tenant not to exercise the option.

(2) In addition to any other written notice requirements pursuant to this Lease,
Tenant must give notice of exercise of an option to extend to (a) any management
company currently managing the Premises for Landlord of which Tenant has notice
and (b) the address to which Tenant currently sends its Base Monthly Rent.

(3) Tenant shall have no right to exercise an option if there exists an Event of
Tenant’s Default on the date of exercise of the option. In the case of an Event
of Tenant’s Default which has an applicable cure period provided in the Lease,
this shall mean that Tenant is in default past any applicable notice and cure
period.

(4) Notwithstanding any timely exercise of the option, Tenant shall have no
right, title, or interest in the Lease or the Premises for or during the
Extended Term (as hereinafter defined), if there exists an Event of Tenant’s
Default on the date on which the Lease would terminate absent exercise of the
option. In the case of an Event of Tenant’s Default which has an applicable cure
period provided in the Lease, this shall mean that Tenant is in default past any
applicable notice and cure period. Under such circumstances, the Lease shall
terminate without notice on the last day of its then existing Term, and no
Extended Term shall be deemed to have been created by the notice of exercise of
option.

(5) Tenant shall have no right to exercise an option if Landlord has given to
Tenant three (3) or more notices of separate monetary defaults during the twelve
(12) month period immediately preceding the exercise of the option, whether or
not the defaults are cured, but provided, that the Tenant had actually committed
the default set forth in each such notice.

(6) The period of time within which an option may be exercised shall not be
extended or enlarged by reason of Tenant’s inability to exercise an option
because of any of the preceding provisions of this Paragraph.

(7) By giving notice of exercise of an option, Tenant warrants and agrees that
Tenant is fully familiar with the Premises, has had the opportunity to inspect
and test the Premises, and accepts the Premises for any Extended Term in their
“As-Is” condition, with all latent and patent faults, without warranty or
obligation on the part of Landlord to provide for any interior improvements or
to provide any tenant improvement allowances.

(8) It is a condition to Tenant’s right to exercise the above option that Tenant
shall be, on the date of exercise, in financial condition as shown by an audited
balance sheet which is as good as or better than its financial condition as of
the Commencement Date. Tenant shall provide to Landlord, with the notice of
exercise of option, documentation showing that it meets this test, and shall
thereafter provide Landlord with any further documentation bearing on this
subject as Landlord shall reasonably request in writing. If this test is not
met, Tenant shall have no right to exercise the option provided herein.

 

1



--------------------------------------------------------------------------------

C. Creation of Extended Term: Upon the timely exercise of the foregoing option
to extend and compliance with all conditions hereof and the commencement of the
extended Term, all references in the Lease to the Term shall be considered to
mean the Term as extended by the exercise of the option for the period of time
allowed as set forth above, which shall be referred to herein as the “Extended
Term” and which shall be governed by the Lease for the Extended Term, with the
exception of the provisions in the Lease for the Tenant Improvement Allowance,
any construction by Landlord, and any period of early occupancy, which shall not
be deemed incorporated into the Lease for the Extended Term.

D. Options Personal: The option is personal to the Tenant, and cannot be
assigned to or exercised by anyone other than the Tenant or any tenant resulting
from a Permitted Transfer, or any Tenant to whom the Lease has been assigned
with the written approval of Landlord. The option can only be exercised at a
time when the Tenant is in full possession of the Premises, has not subleased
all or any part thereof, has not assigned the Lease, and does not have any
intent of thereafter assigning or subletting.

E. Base Monthly Rent for Option Period: Upon the timely and valid exercise of an
option to extend, the Base Monthly Rent for the Extended Term shall be the
greater of (i) One Hundred Percent of the Base Monthly Rent for the last full
month of the term prior to the Extended Term created by exercise of the option
or (ii) the then fair market rent determined as of the commencement of the
Extended Term in question based upon like buildings with like improvements
located in the area of the Building. If the parties are unable to agree in
writing on the fair market monthly rent for the Premises for the Extended Term
at least ninety (90) days prior to the commencement of the Extended Term, then
the fair market monthly rent shall be determined by binding appraisal conducted
pursuant to the terms and provisions of Subparagraph F hereof.

F. Determination of Base Monthly Rent for Option Period: If the parties cannot
agree on the fair market monthly rent for the Extended Term, then such fair
market monthly rent shall be determined by one or three licensed real estate
appraisers, all of whom shall be members of the American Institute of Real
Estate Appraisers with not less than five (5) years experience appraising real
property (other than residential or agricultural property) located in Santa
Clara County, California, in accordance with the following procedures:

(1) The party demanding an appraisal (the “Notifying Party”) shall notify the
other party (the “Non-Notifying Party”) thereof by delivering a written demand
for appraisal in accordance with the notice requirements for exercise of option
as set forth above. This demand, to be effective, must give the name, address,
and qualifications of an appraiser selected by the Notifying Party. Within ten
(10) days of receipt of said demand, the Non-Notifying Party shall select its
appraiser and notify the Notifying Party, in writing, of the name, address, and
qualifications of an appraiser selected by it. Failure by the Non-Notifying
Party to select a qualified appraiser within said ten (10) day period shall be
deemed a waiver of its right to select a second appraiser, and the appraiser
selected by the Notifying Party shall proceed to reach an opinion on the fair
market rent of the Premises for the Extended Term under the principles set forth
herein, and shall, by a simple letter executed by said sole appraiser, forthwith
notify both Landlord and Tenant of the amount set by such appraisal. If the
Non-Notifying Party selects an appraiser, then within ten (10) days from the
date the second appraiser shall have been appointed, the two (2) appraisers so
selected shall appoint a third appraiser. If the two appraisers fail to select a
third qualified appraiser, the third appraiser shall be selected by the then
Presiding Judge of the Superior Court of the State of California for the County
of Santa Clara on the application of any party.

(2) Provided that there is more than one appraiser, the appraisers so selected
shall meet in San Jose, California, not later than twenty (20) days following
the date on which the third appraiser is selected. At said meeting the
appraisers so selected shall attempt to determine the fair market monthly rent
for the Premises for the Extended Term in question (including the timing and
amount of any periodic increases).

(3) If the appraisers so selected are unable to complete their determinations in
one meeting, they may continue to consult at such times as they deem necessary
for a fifteen (15) day period from the date of the first meeting, in an attempt
to have at least two (2) of them agree. If, at the initial meeting or at any
time during said fifteen (15) day period, two (2) or more of the appraisers so
selected agree on the fair market rent of the Leased Premises, such agreement
shall be determinative and binding on the parties hereto, and the agreeing
appraisers shall, in simple letter form executed by the agreeing appraisers,
forthwith notify both Landlord and Tenant of the amount set by such agreement.

(4) If two (2) or more appraisers do not so agree within said fifteen (15) day
period, then each appraiser shall, within five (5) days after the expiration of
said fifteen (15) day period, submit his independent appraisal in simple letter
form to Landlord and Tenant stating his determination of the fair market rent of
the Premises for the Extended Term in question. The parties shall then determine
the fair market rent for the Premises by determining the average of the fair
market rent set by each of the appraisers. However, if the lowest appraisal is
less than eighty-five percent (85%) of the middle appraisal then such lowest
appraisal shall be disregarded and/or if the highest appraisal is greater than
one hundred fifteen percent (115%) of the middle appraisal then such highest
appraisal shall be disregarded. If the fair market rent set by any appraisal is
so disregarded, then the average shall be determined by computing the average
set by the appraisal(s) that have not been disregarded.

(5) Nothing contained herein shall prevent Landlord and Tenant from jointly
selecting and agreeing in writing upon a single appraiser to determine the fair
market rent of the Premises, in which event the written determination of such
appraisal shall be conclusively deemed the fair market rent of the Premises.

 

2



--------------------------------------------------------------------------------

(6) Each party shall bear the fees and expenses of the appraiser selected by it.
The fees and expenses of the third appraiser (or the joint appraiser if one
joint appraiser is used) shall be borne fifty percent (50%) by Landlord and
fifty percent (50%) by Tenant.

2. Condition of the Premises: As of the Commencement Date, Landlord warrants
that the roof, foundation, footings, slab, structural walls, exterior windows
and skylights, including seals, plumbing, fire sprinkler/life safety systems,
elevators, heating, ventilation, and air conditioning systems, electrical, and
lighting systems serving the Premises will be in good operating condition and
repair (except to the extent modified or impaired by Tenant in the course of the
Early Occupancy Period or construction of the Tenant Improvements). Tenant’s
sole remedy in regard to this warranty shall be to require Landlord to promptly
repair or correct any deficiencies in such systems, if and to the extent that
Landlord is notified in writing thereof within sixty (60) days of the
Commencement Date. Except as warranted in this Section 2 or as otherwise
specifically set forth in this Rider and the other portions of the Lease, Tenant
accepts the Building in its “AS-IS” condition, with all faults, and Landlord
provides no warranty, express or implied, as to the condition of the Building or
as to the legal compliance of the Building with law, including compliance with
the Americans with Disabilities Act and regulations arising thereunder. Tenant
shall be entirely responsible for any upgrades required to comply with the
Americans with Disabilities Act, its regulations, or any other applicable laws
which either exist as of now, or are triggered by improvements to be made to the
Building hereunder, and Landlord shall not have any duty to comply with such
matters or to fund or reimburse for expenses so incurred.

3. Signage: Tenant may install, at its sole cost and expense, one exterior
building mounted Tenant sign and one Tenant monument sign directly in front of
the Building of at least the same type and quality as other tenants of the
Project. All such signs shall be subject to the advance approval of Landlord as
to location, size, and appearance, which such approval shall not be unreasonably
withheld or delayed, and shall otherwise be subject to the provisions of
Section 4.4 of the Lease and be approved by the City of Santa Clara. Upon the
expiration or earlier termination of this Lease, Tenant shall remove such signs
and restore the areas where the signs were mounted or placed to their condition
prior to the installation of Tenant’s signs thereon. If more than one person
occupies the Premises under Tenant on an approved or allowed basis hereunder,
Tenant may remake its sign, subject to all requirements above, so as to allow
some of the space on its sign to be used by one or more other occupants,
provided that the size of the sign is not increased thereby and further complies
with any and all applicable signage ordinances and signage provisions hereof.

4. Early Occupancy: Landlord shall deliver the Premises to Tenant on December 1,
2006 (the “Early Occupancy Date”), whereupon, Tenant shall enjoy the period of
time between the Early Occupancy Date and the Scheduled Commencement Date of
January 1, 2007 (the “Early Occupancy Period”) as a period of early occupancy
for the sole purpose of construction of Tenant Improvements and installation of
furniture, fixtures, and equipment. Said occupancy shall be free of Base Monthly
Rent or any operating expenses except for janitorial (if used), utilities, and
insurance. If Tenant occupies the Premises during the Early Occupancy to conduct
business, then Tenant shall pay Base Monthly Rent and all Operating Expenses and
Additional Rent on the Premises from the date on which it begins to do business
in the Premises. See also applicable provisions of Section 9 of this Rider.

6. Tenant Improvement Allowance. Landlord shall provide Tenant with a Tenant
Improvement Allowance of $1,092,096.00 (the “Tenant Improvement Allowance”) at
no additional charge to Tenant. Landlord will provide an additional allowance
for the payment of Tenant Improvement Costs (the “Additional Allowance”) over
and above the Tenant Improvement Allowance of up to $455,040.00 at Tenant’s
request, based on $5.00 per square foot. To the extent that any amounts are used
from the Additional Allowance, Tenant’s Base Monthly Rent shall be increased
$0.0212 per square foot of space in the Premises per month per dollar used of
the $5.00 per square foot Additional Allowance. For purposes of example, and not
by way of limitation, if Tenant used $91,008.00 from the Additional Allowance
(i.e., $1.00 per square foot), the Base Monthly Rent would be increased by
$1,929.37 per month throughout the Term of the Lease (but not in the Extended
Term). The nonpayment of such increase in Base Monthly Rent shall be subject to
all remedies set forth in this Lease or provided by law.

A. Use of Allowances: The Tenant Improvement Allowance and the Additional
Allowance shall be used solely for design and construction of permanent Tenant
Improvements to the Premises and payment of the oversight fees identified in
Subparagraph C.(1) below, and, except as provided in Subparagraph 6.B(1) below,
shall not be used for the purchase of any personal property, furniture,
fixtures, or equipment, nor for the construction or installation of any signage.
Funds from the Tenant Improvement Allowance or Additional Allowance not used to
pay for Tenant Improvement Costs as defined below incurred not later than that
date which is three (3) calendar months following the Commencement Date (the
“Tenant Improvement Period”) shall be and remain the sole property of Landlord.

B. Definitions: Words not otherwise defined herein which are capitalized shall
have the same meaning as assigned to such words in the Lease, unless such a
meaning is clearly negated by context. As used in the Lease and this Rider, the
following words will have the following meanings:

(1) Tenant Improvements: The term “Tenant Improvements” shall mean the
following: (i) improvements to the interior of the building constructed or to be
constructed by Tenant

 

3



--------------------------------------------------------------------------------

during the Early Occupancy Period and until the end of the Tenant Improvement
Period, including, without limitation, changes to offices, conference rooms,
kitchen and break room areas, installation of security systems and associated
wiring, electrical system changes, lobby build-out, carpet installation and
painting, (ii) changes to HVAC and other building systems; (iii) costs
associated with ADA upgrades, (iv) painting and striping for Tenant’s visitor
spaces, and (v) communications cabling, electrical work, interior design
consultation, permanent interior lighting, window treatments, ESD flooring, fire
suppression system to the extent of modification to the existing system,
interior signage and interior doors, and auto roll-up door.

Except as set forth in Section B(1) above, Tenant Improvements shall not include
signage, furniture, fixtures, or equipment.

(2) Tenant Improvement Costs: The term “Tenant Improvement Costs” shall mean the
following as they relate to the Tenant Improvements: (i) all amounts paid to
contractors for labor and materials furnished pursuant to any construction
contract entered into by Tenant to construct the Tenant Improvements; (ii) the
cost of all governmental approvals required as a condition to the construction
of the Tenant Improvements (including all construction taxes or other fees or
exactions by governmental agencies imposed in connection with the issuance of a
building permit or otherwise relating to the construction of the Tenant
Improvements, even if based in part on the value of the “shell” of the
Building); (iii) all utility connection or use fees; (iv) fees of construction
managers, general contractors, architects, engineers, and space planners for
services rendered, including any construction management fees charged hereunder
to the extent allowed by the Lease; (v) the cost of payment and performance
bonds obtained to assure completion of the Tenant Improvements, and (vi) any and
all other costs incurred in connection with the Tenant Improvements.

C. Construction of Tenant Improvements: Tenant will take responsibility for
construction of the Tenant Improvements, subject to the following limitations:

(1) Landlord will have the right to review and approve all plans and activities
relating to construction in the Premises or on the Property, and Tenant will pay
to Landlord a sum equal to One Percent (1%) of the Tenant Improvement Costs to
cover the cost of Landlord’s oversight. Such review and oversight will be solely
for Landlord’s protection, and Landlord does not and will not owe any duties to
Tenant relating to the quality, legality, or any other matter relating to the
design, purchase, installation, or construction of the Tenant Improvements.
Tenant waives and gives up any and all claims against Landlord arising out of
Landlord’s oversight or failure to provide oversight of the construction process
as to the Tenant Improvements.

(2) Landlord will have the right to approve the general contractor and all
plans, specifications, and working drawings. Tenant shall not start construction
until it has presented to Landlord a set of plans and specifications that were
approved by Landlord and which have also been approved by the City of Santa
Clara, an issued building permit for construction, and insurance certificates in
amounts and with coverages satisfactory to Landlord to protect its interests
during construction.

(3) The construction of the Tenant Improvements shall be conducted by Tenant in
accord with all applicable laws and regulations, in accord with the
City-approved plans, specifications, and working drawings as approved by
Landlord (as modified by any change orders approved by Landlord and Tenant
pursuant to the provisions of this Agreement which have also been approved by
the City), and in a first class, reasonable, and workmanlike manner, without
negligence. All materials and equipment furnished shall be fully paid for and be
free of liens, chattel mortgages, and security interests of any kind, new, and
in good condition.

(4) Landlord’s approvals required in this Section 6 will not unreasonably be
withheld or delayed by Landlord; such approvals or disapprovals will be provided
to Tenant within five (5) business days after Tenant supplies Landlord with the
request for approval and all necessary backup information, plans, and drawings.

(5) Tenant shall pay all taxes and fees arising from the construction of the
Tenant Improvements (but to the extent available, the Tenant Improvement
Allowance or Additional Allowance may be used to fund such payments). If there
are any taxes or tax increases charged to Landlord because of the construction
of the Tenant Improvements, all of these taxes (even if based in part on the
value of the “shell” previously constructed by Landlord) shall be paid by Tenant
or reimbursed to Landlord by Tenant on tender of Landlord’s statement for such
expenses, except that if the taxes or increased taxes are property taxes, they
shall be dealt with under the Lease terms relating to Operating Expenses
(Section 8).

(6) Tenant is responsible to insure that the Tenant Improvements comply in all
respects with the requirements of the Americans with Disabilities Act. Tenant
agrees that it will take responsibility for and hold Landlord harmless and
defend Landlord with regard to any later claim by any party or third party that
the Tenant Improvements and/or the Premises do not comply with the Americans
with Disabilities Act.

(7) Landlord shall not be required to approve any Tenant Improvements that:
(i) do not conform to applicable government regulations or Laws or are
disapproved by any governmental agency having jurisdiction; (ii) overload the
floors of the Premises or the Building; or (iii) are, in Landlord’s reasonable
judgment, of a nature or quality inconsistent with the nature and quality of the
remainder of the Premises or the Building. Further, to the extent that Tenant
proposes improvements

 

4



--------------------------------------------------------------------------------

that are not, in Landlord’s discretion, deemed by Landlord general purpose in
nature, Landlord may condition approval on Tenant’s agreement to remove said
improvements at the expiration or earlier termination of the Lease and to
restore the Building in regard to such removed improvements to a general purpose
building. If Landlord does not so condition its approval, then Tenant shall not
have a duty to remove the Tenant Improvements. By approving the Plans, Landlord
does not warrant or represent that they are in compliance with the Americans
with Disabilities Act or other Laws.

(8) When the Tenant Improvements are substantially complete, Landlord and Tenant
shall conduct an inspection of the Tenant Improvements. After such inspection
has been completed, each party shall sign a “punch list” comprised of items
which the parties agree are to be corrected. The Tenant shall cause all such
corrections to be made, and shall demonstrate to Landlord by reinspection,
within thirty (30) days, that such has been done. Notwithstanding anything
contained herein, Tenant’s obligation to pay the Base Monthly Rent and the
Additional Rent shall commence as provided in the Lease, regardless of the date
of completion of the Tenant Improvements or the completion of inspection or
punch list repairs.

(9) All of the Tenant Improvements shall become the property of Landlord upon
installation and shall not be removed or altered by Tenant except as otherwise
required or allowed hereunder and in Paragraph 5.2 of the Lease.

(10) As Tenant is undertaking responsibility for their construction, Tenant
agrees that it will take and accept the Tenant Improvements with all faults,
patent and latent. Landlord shall not have any duties with regard to condition
or repair of the Tenant Improvements.

(11) Landlord makes no express or implied warranty with respect to the design,
installation, construction, quality, condition, or operation of the Tenant
Improvements.

(12) Tenant will obtain a standard one year construction warranty from its
general contractor. Upon completion of the Tenant Improvements, Tenant will
supply Landlord with “as-built” plans that are complete in all respects as to
improvements and changes made to the Building by or on behalf of Tenant. Upon
surrender of possession of the Premises, Tenant will assign to Landlord all
rights under any and all contractor, supplier, materialman, or other warranties
or contracts in regard to the condition and construction of the Tenant
Improvements.

D. Reimbursement of Tenant Improvement Costs: Landlord shall reimburse Tenant
for Tenant Improvement Costs up to the amount of the Tenant Improvement
Allowance and the Additional Allowance, within thirty (30) days of Tenant’s
submission of a certification that expenses for which Tenant is entitled to be
reimbursed have been incurred, that the bills related thereto have been paid,
and that a partial lien release has been received from the third party to whom
the bill was owed. Tenant shall further provide Landlord with any information or
documentation on such billings as Landlord shall reasonably request. Further,
Tenant may submit to Landlord for payment the bills of third parties to whom
such monies are owed, together with a partial lien release from such third
party, for direct payment by Landlord to the third party within (30) days of
Tenant’s submission of said third-party bills.

E. Access During Early Occupancy Period: Tenant may access the Premises during
the Early Occupancy Period for installation of the Tenant Improvements, as well
as furniture, fixtures, and equipment.

F. Acceptance Agreement: As soon as the Tenant Improvements are Substantially
Completed, Landlord and Tenant shall sign an Amended Acceptance Agreement in the
form attached to the Lease as Exhibit D, which shall set forth any changes in
the Base Monthly Rent occasioned by use of the Additional Allowance.
Notwithstanding anything contained herein, Tenant’s obligation to pay the Base
Monthly Rent and Additional Rent shall commence as provided in the Lease,
regardless of whether Tenant executes such Acceptance Agreement.

7. Backup Generator. Tenant shall have the right to use the existing generator
on the Premises, provided, that Tenant shall operate and maintain said generator
at its own cost and expense, and shall return the generator to Landlord at the
expiration or earlier termination of the Lease Term in the same condition as
received from Landlord when Tenant takes occupancy, ordinary wear which could
not have been prevented by commercially reasonable maintenance and repair
practices excepted. If Tenant elects to replace the generator, it may do so at
the same location or any other location that Landlord and Tenant mutually agree
on, agreement to be in each party’s sole discretion. If a new generator is
installed, it shall be at Tenant’s sole cost and expense, Tenant shall have the
duty to use commercially reasonable practices to operate and maintain the
generator, and on the expiration or earlier termination of the Lease, the new
generator shall become the property of Landlord.

8. Representation Regarding Encumbrances. Landlord represents and warrants that
it owns the Property and the Building in fee simple absolute, free and clear of
any mortgages, deeds of trust, or encumbrances of a financial nature.
Accordingly, no Subordination and Non-Disturbance Agreement is currently
necessary.

9. Landlord Work: Landlord shall, at its sole cost and expense, Substantially
Complete the following prior to the Commencement Date (collectively, the
“Landlord Work”): (i) the repairs/corrections to the existing HVAC system set
forth in Exhibit 1 attached hereto with an approximate cost of $13,000.00;
(ii) replacement of the roof. For the purposes of the Lease,

 

5



--------------------------------------------------------------------------------

“Substantially Complete” means that the work has been performed in such a manner
that only punch-list items remain, the completion of which would not interfere
with Tenant’s occupancy and use of the Premises. If Landlord is has not
Substantially Completed the Landlord’s Work by December 1, 2006, Landlord shall
nevertheless deliver the Premises to Tenant for the Early Occupancy Period on
said date, but thereafter, Tenant shall cooperate with Landlord to allow
Landlord to complete Landlord’s Work concurrently with Tenant’s installation of
the Tenant Improvements. If Tenant establishes that the continuance of
Landlord’s Work has delayed Tenant’s ability to perform work necessary for the
Tenant Improvements, and if such delay causes Tenant to be unable to
Substantially Complete the Tenant Improvements by the Commencement Date, then
Tenant shall be entitled to an extension of the Early Occupancy Period and a
deferral of the Commencement Date for a period equal to the amount of delay in
construction of the Tenant Improvements past January 1, 2007. Notwithstanding
anything to the contrary in this Paragraph 9, if the roof work to be performed
by Landlord is not Substantially Completed by December 1, 2006, and this
interferes with Tenant’s ability to install Tenant Improvements or Fixtures
there would be an extra day for day penalty to compensate Tenant for paying
extra rent on a holdover basis at their other facility (but not to exceed such
amount as Tenant establishes to Landlord’s reasonable satisfaction Tenant has
actually had to pay as a “double” payment, that is, as a payment to another
Landlord for a period that Tenant is also paying Landlord for occupancy);
provided, that Tenant has otherwise proceeded with due diligence in the
construction of Tenant Improvements and installation of Fixtures.

 

LANDLORD:   TENANT:

Transamerica Occidental Life Insurance

Company, Inc.,

an Iowa corporation

 

 

Genesis Microchip, Inc.,

a Delaware corporation

By:  

/s/ Thomas J. Schefter

  By:  

/s/ Elias Antoun

Its:  

Vice President

   

Elias Antoun

      [Print Name] Dated:  

9/18/06

  Its:  

President & CEO

    By:  

 

     

 

      [Print Name]     Its:  

 

    Dated:  

9/12/06

 

6